 

Exhibit 10.2

 

TERM LOAN AGREEMENT

 

dated as of

 

December 11, 2019

 

among

 

BRUKER CORPORATION,
as a Borrower,

 

The Other Borrowers Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

and

 

The Lenders Party Hereto

 



 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Definitions 1 SECTION 1.01 Defined Terms 1 SECTION 1.02
Classification of Loans and Borrowings 24 SECTION 1.03 Terms Generally 24
SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations 25 SECTION 1.05
Rounding 26 SECTION 1.06 Eurocurrency Rate 26 SECTION 1.07 Currency Equivalents
Generally 26 SECTION 1.08 [Reserved] 26 SECTION 1.09 Times of Day 26      
ARTICLE II The Credits 27 SECTION 2.01 Commitments 27 SECTION 2.02 Loans and
Borrowings 27 SECTION 2.03 Requests for Borrowings 28 SECTION 2.04 [Reserved] 28
SECTION 2.05 [Reserved] 28 SECTION 2.06 [Reserved] 28 SECTION 2.07 Funding of
Borrowings 28 SECTION 2.08 Interest Elections 29 SECTION 2.09 Termination and
Reduction of Commitments 30 SECTION 2.10 Repayment of Loans; Evidence of Debt 30
SECTION 2.11 Prepayment of Loans 31 SECTION 2.12 Fees 31 SECTION 2.13 Interest
32 SECTION 2.14 Illegality; Inability to Determine Rates 33 SECTION 2.15
Increased Costs 35 SECTION 2.16 Break Funding Payments 37 SECTION 2.17 Taxes 37
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 41
SECTION 2.19 Mitigation Obligations; Replacement of Lenders 42 SECTION 2.20
[Reserved] 42 SECTION 2.21 [Reserved] 42 SECTION 2.22 [Reserved] 42 SECTION 2.23
[Reserved] 42 SECTION 2.24 Senior Debt 43 SECTION 2.25 Defaulting Lenders 43    
  ARTICLE III Representations and Warranties 44 SECTION 3.01 Organization;
Powers; Subsidiaries 44 SECTION 3.02 Authorization; Enforceability 44 SECTION
3.03 Governmental Approvals; No Conflicts 44 SECTION 3.04 Financial Condition;
No Material Adverse Change 45 SECTION 3.05 Properties 45 SECTION 3.06 Litigation
and Environmental Matters 45 SECTION 3.07 Compliance with Laws and Agreements 46
SECTION 3.08 Investment Company Status 46

 



 

 

 

SECTION 3.09 Taxes 46 SECTION 3.10 ERISA 46 SECTION 3.11 Disclosure 46 SECTION
3.12 Federal Reserve Regulations 46 SECTION 3.13 Liens 46 SECTION 3.14 No
Default 46 SECTION 3.15 No Burdensome Restrictions 46 SECTION 3.16 Solvency 47
SECTION 3.17 Anti-Corruption Laws and Sanctions 47 SECTION 3.18 [Reserved] 47
SECTION 3.19 EEA Financial Institutions 47 SECTION 3.20 Covered Party 47 SECTION
3.21 Beneficial Ownership Certification 47       ARTICLE IV Conditions 47
SECTION 4.01 Effective Date 47       ARTICLE V Affirmative Covenants 49 SECTION
5.01 Financial Statements and Other Information 49 SECTION 5.02 Notices of
Material Events 51 SECTION 5.03 Existence; Conduct of Business 51 SECTION 5.04
Payment of Obligations 51 SECTION 5.05 Maintenance of Properties; Insurance 52
SECTION 5.06 Books and Records; Inspection Rights 52 SECTION 5.07 Compliance
with Laws and Material Contractual Obligations 52 SECTION 5.08 [Reserved] 53
SECTION 5.09 Use of Proceeds 53 SECTION 5.10 Subsidiary Guaranty 53 SECTION 5.11
KYC/Beneficial Ownership 53       ARTICLE VI Negative Covenants 54 SECTION 6.01
Indebtedness 54 SECTION 6.02 Liens 56 SECTION 6.03 Fundamental Changes and Asset
Sales 58 SECTION 6.04 [Intentionally Omitted] 59 SECTION 6.05 Swap Agreements 59
SECTION 6.06 Transactions with Affiliates 59 SECTION 6.07 Restricted Payments 60
SECTION 6.08 Restrictive Agreements 60 SECTION 6.09 Subordinated Indebtedness
and Amendments to Subordinated Indebtedness Documents 61 SECTION 6.10 Financial
Covenants 61 SECTION 6.11 Sanctions 62 SECTION 6.12 Anti-Corruption Laws 62    
  ARTICLE VII Events of Default 62 SECTION 7.01 Events of Default 62 SECTION
7.02 Application of Funds 65       ARTICLE VIII The Administrative Agent 66
SECTION 8.01 Appointment and Authority 66

 



ii

 

 

SECTION 8.02 [Reserved.] 66 SECTION 8.03 Rights as a Lender 66 SECTION 8.04
Exculpatory Provisions 66 SECTION 8.05 Reliance by Administrative Agent 67
SECTION 8.06 Delegation of Duties 67 SECTION 8.07 Resignation of Administrative
Agent 68 SECTION 8.08 Non-Reliance on Administrative Agent and Other Lenders 69
SECTION 8.09 No Other Duties, Etc. 69 SECTION 8.10 Administrative Agent May File
Proofs of Claim; Credit Bidding 69 SECTION 8.11 Guaranteed Banking Services
Agreements and Guaranteed Hedge Agreements 70 SECTION 8.12 Guaranty Matters 70
SECTION 8.13 Lender Representations 71       ARTICLE IX Miscellaneous 72 SECTION
9.01 Notices 72 SECTION 9.02 Reliance by Administrative Agent and Lenders 74
SECTION 9.03 Waivers; Amendments 74 SECTION 9.04 Expenses; Indemnity; Damage
Waiver 76 SECTION 9.05 Successors and Assigns 77 SECTION 9.06 Survival 82
SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution 83
SECTION 9.08 Severability 83 SECTION 9.09 Right of Setoff 84 SECTION 9.10
Governing Law; Jurisdiction; Consent to Service of Process 84 SECTION 9.11
WAIVER OF JURY TRIAL 85 SECTION 9.12 Headings 85 SECTION 9.13 Confidentiality 86
SECTION 9.14 USA PATRIOT Act 86 SECTION 9.15 Interest Rate Limitation 87 SECTION
9.16 No Advisory or Fiduciary Responsibility 87 SECTION 9.17 [Reserved.] 87
SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 87 SECTION 9.19 Acknowledgement Regarding Any Supported QFCs 88
SECTION 9.20 Enforcement 89 SECTION 9.21 Payments Set Aside 89 SECTION 9.22
ENTIRE AGREEMENT 89     ARTICLE X Cross-Guarantee 89 SECTION 10.01 Cross
Guarantee 89       SCHEDULES           2.01 Commitments and Applicable
Percentages         2.02 Competitors         3.01 Subsidiaries         3.03
Required Consents  

 



iii

 

 

6.01 Indebtedness     6.02 Liens     9.01 Address for Notices     EXHIBITS     A
Form of Assignment and Assumption Agreement     B-1 Form of Borrowing Request  
  B-2 Form of Interest Election Request     B-3 [Reserved]     C [Reserved]    
D [Reserved]     E List of Closing Documents     F-1 [Reserved]     F-2
[Reserved]     G Form of Subsidiary Guaranty     H Form of Compliance
Certificate     I-1 to I-4 Forms of U.S. Tax Compliance Certificates     J
Notice of Loan Prepayment    

 



iv

 

 

 

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of December 11,
2019 among BRUKER CORPORATION, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto as borrowers (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), the lenders from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Adjustments” has the meaning assigned to such term in Section
1.04(b).

 

“Adjusted Covenant Requirement” means, with respect to the making of any
Restricted Payment, the Company shall not permit, at the time thereof and after
giving effect thereto (on a Pro Forma Basis), the Leverage Ratio to be greater
than a ratio equal to (x) the numerator of the maximum Leverage Ratio permitted
under Section 6.10(a) minus (y) 0.25.

 

“Adjusted Leverage Ratio” has the meaning assigned to such term in Section
6.10(a).

 

“Adjustment” has the meaning assigned to such term in Section 2.14.

 

“Administrative Agent” means Bank of America (including its branches and
affiliates), in its capacity as administrative agent for the Lenders under any
of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 9.01, or such other address or
account with respect to such currency as the Administrative Agent may from time
to time notify to the Company and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.

 



 

 

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus
1.00%.The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Term Facility represented by (i) on or prior to the Effective Date, such
Lender’s Commitment at such time and (ii) thereafter, the outstanding principal
amount of such Lender’s Term Loans at such time; provided that, in the case of
Section 2.25 when a Defaulting Lender shall exist, “Applicable Percentage” shall
be determined disregarding any Defaulting Lender’s Term Loans and/or Commitments
at such time.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread” or “ABR Spread”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency
Spread ABR
Spread Category 1: < 1.00 to 1.00 1.000% 0.100% Category 2: > 1.00 to 1.00 but
< 1.75 to 1.00 1.125% 0.125% Category 3: > 1.75 to 1.00 but
< 2.50 to 1.00 1.250% 0.250% Category 4: > 2.50 to 1.00 1.500% 0.500%

 

For purposes of the foregoing,

 

(i)       if at any time the Company fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;

 

(ii)       adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 



2

 

 

(iii)       notwithstanding the foregoing, (x) Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first full fiscal quarter ending after the Effective Date
(unless such Financials demonstrate that Category 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs and
(y) the determination of the Applicable Rate for any period shall be subject to
the provisions of Section 2.13(g).

 

“Approved Fund” has the meaning assigned to such term in Section 9.05.

 

“Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person.

 

“Arranger” means Bank of America, N.A. in its capacity as sole lead arranger and
sole bookrunner.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic documentation generated by
use of an electronic platform) approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) leasing services, (e) trade finance services, and (f) treasury
management services (including, without limitation, deposit accounts, controlled
disbursement, automated clearinghouse transactions, return items, returned check
concentration, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
or has become the subject of a Bail-In Action, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 



3

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Designated Borrower.

 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means Term Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit B-1 or such
other form as is reasonably satisfactory to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of such Borrower.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any interest rate settings as to a Eurocurrency Loan, means
any such day that is also a London Banking Day.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 



4

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than any Laukien Family
Member, of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Company by
any Person or group; (d) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (e) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of any Designated
Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Bruker Corporation, a Delaware corporation.

 

“Competitor” means each of the Persons listed on Schedule 2.02 hereto and their
subsidiaries.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



5

 

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation (including write down
to net realizable value of demonstration equipment), (iv) amortization,
(v) extraordinary non-cash losses incurred other than in the ordinary course of
business, (vi) non-cash expenses resulting from the grant of stock options or
other equity-related incentives to any director, officer or employee of, or
consultant to, the Company or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Company,
(vii) (A) unrealized non-cash losses relating to any foreign currency hedging or
currency fluctuations and (B) unrealized non-cash losses related to interest
rate hedging, (viii) all other non-cash charges, non-cash expenses and non-cash
losses of the Company or any Subsidiary that are not otherwise expressly
excluded from the calculation of Consolidated EBITDA pursuant hereto (and
excluding (A) any non-cash charge, non-cash expense and non-cash loss that
represents an accrual or reserve for a cash expenditure to be made in a
subsequent period and (B) minority interest expense), (ix) integration charges,
severance charges, and restructuring charges resulting from Acquisitions,
provided that (A) such charges shall be incurred within twelve (12) months of
the related Acquisition and (B) the aggregate amount added to Consolidated Net
Income pursuant to this clause (ix) and clause (x) below in any period shall not
exceed fifteen percent (15%) of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (ix) and such clause (x)), (x) other
restructuring charges, other than those arising from an Acquisition, provided
that such restructuring charges are incurred under a restructuring program
approved by the Company’s senior management, provided that the aggregate amount
added to Consolidated Net Income pursuant to clause (ix) above and this clause
(x) in any period shall not exceed fifteen percent (15%) of Consolidated EBITDA
for such period (calculated prior to giving effect to such clause (ix) and this
clause (x)), minus, (xi) to the extent included in Consolidated Net Income, the
sum of (A) interest income, (B) extraordinary gains realized other than in the
ordinary course of business and (C) unrealized non-cash gains relating to any
foreign currency hedging or currency fluctuations, and unrealized non-cash gains
related to interest rate hedging, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Tangible Assets” means, at any time, (i) the aggregate amount of
all assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP minus (ii) to the extent included in a
determination pursuant to the foregoing clause (i), the aggregate amount of all
assets which constitute “intangible assets” of the Company and its Subsidiaries
determined in accordance with GAAP, including without limitation any “goodwill”.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 



6

 

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, the result (a) of the sum of (i) the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP (excluding the aggregate amount of Indebtedness of the
Company and its Subsidiaries relating to undrawn letters of credit outstanding
or letters of credit under the Revolving Loan Documents that are cash
collateralized in the manner specified therein) and (ii) Indebtedness of the
type referred to in clause (i) hereof of another Person guaranteed by the
Company or any of its Subsidiaries minus (b) the Unrestricted Cash Amount.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” has the meaning assigned to such term in Section 9.19(b).

 

“Covered Party” has the meaning assigned to such term in Section 9.19(a).

 

“Credit Event” means a Borrowing.

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), or (c) has become the subject of a
Bankruptcy Event. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (c) above, and
of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to the last paragraph of Section 2.25) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 



7

 

 

“Disqualified Institutions” means, on any date, (a) any Competitor and (b) any
other Person that directly competes with the Company and its Subsidiaries in a
principal line of business of the Company and its Subsidiaries, considered as a
whole, which Person has been designated by the Company as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to a Platform) not less than five (5) Business
Days prior to such date; provided that, in no event shall any update to the list
of Disqualified Institutions apply retroactively to disqualify Persons that have
previously acquired an assignment or a participating interest under this
Agreement or that is a party to a pending trade; provided, further that,
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States.

 

“DQ List” has the meaning assigned to such term in Section 9.05(e)(iv).

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.03). The Effective
Date is December 11, 2019.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 



8

 

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing. For the avoidance of any doubt, “Equity Interests” shall not include
net investment Swap Agreements of the Company and its Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU” means the European Union.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



9

 

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means:

 

(a)       for any interest period with respect to any Credit Event: a
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period) (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)       for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two London Banking Days prior to such date for U.S. Dollar deposits with a term
of one month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other Recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income or branch profits taxes (i) imposed by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), any U.S. federal withholding tax
resulting from any law in effect (including FATCA) on the date such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding tax pursuant to
Section 2.17(a).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 27, 2015, by and among the Company, the borrowers party thereto, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended.

 



10

 

 

“Existing Senior Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of January 18, 2012, between the Company and the purchasers
named therein, pursuant to which the Existing Senior Notes were issued.

 

“Existing Senior Note Purchase Documents” means, collectively, (a) the Existing
Senior Note Purchase Agreement, (b) the Existing Senior Notes, and (c) the other
documents (including any Guarantees thereunder), instruments or agreement
entered into in connection with any of the foregoing, in each case, as the same
may be amended, modified, supplemented or replaced in accordance therewith and
with this Agreement.

 

“Existing Senior Note Obligations” means all obligations and liabilities of the
Company and its Subsidiaries under the Existing Senior Note Purchase Documents.

 

“Existing Senior Notes” means (i) those certain 4.31% Series 2012A senior notes
due January 18, 2022 and (ii) those certain 4.46% Series 2012A senior notes due
January 18, 2024, in each case issued pursuant to the Existing Senior Note
Purchase Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the FRBNY based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the FRBNY shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the FRBNY as the federal funds effective rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

“Fee Letter” means that certain Fee Letter, dated September 18, 2019, between
the Company and Bank of America.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or Section
5.01(b).

 

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance reasonably satisfactory to the Administrative Agent, which may be in
the form of the initial Borrowing Request.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 



11

 

 

“German Subsidiary” means any Subsidiary that is organized under the laws of
Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guaranteed Hedge Agreement” means any interest rate, currency, foreign
exchange, or commodity Swap Agreement between any Loan Party or any of its
Subsidiaries and any Person that is (or that was on the date hereof) a Lender or
an Affiliate of a Lender.

 

“Guaranteed Obligations” has the meaning assigned to such term in the Subsidiary
Guaranty.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (together with its
Subsidiaries), as of the last day of the most recently completed fiscal quarter
of the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), the most recent financial statements referred to in
Section 3.04(a)) and for the period of four consecutive fiscal quarters then
ended (a) (i) contributed less than ten percent (10%) of the Company’s
Consolidated EBITDA for such period and (ii) the consolidated total assets of
which constituted less than ten percent (10%) of the Company’s Consolidated
Total Assets as of such date, and (b) (i) taken together with all other
Immaterial Subsidiaries as of such date, contributed less than ten percent (10%)
of the Company’s Consolidated EBITDA for such period and (ii) the consolidated
total assets of which, taken together with the consolidated total assets of all
other Immaterial Subsidiaries as of such date, constituted less than ten percent
(10%) of the Company’s Consolidated Total Assets as of such date.

 



12

 

 

“Incorporated Interest Coverage Ratio Provision” means each of the interest
coverage ratio calculated in accordance with (a) Section 10.2 of the Existing
Senior Note Purchase Agreement, (b) Section 10.2 of the Senior Note Purchase
Agreement, and (c) any similar provision in any other debt securities of any
Loan Party, in each case, as in effect on the Effective Date (or, if later, the
date such interest coverage ratio is first incorporated pursuant to the terms
hereof, in each case without giving effect to any waiver, supplement or other
modification thereof that would have the effect of making any such Incorporated
Interest Coverage Ratio Provision less restrictive on the Borrowers and their
Subsidiaries, to the extent such waiver, supplement or other modification has
not been consented to by the Required Lenders.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and intellectual technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in the foregoing, in connection with
any Acquisition by the Company or any Subsidiary not prohibited hereunder (or
any sale, transfer or other disposition by the Company or any Subsidiary
permitted hereunder), the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
Acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof. The amount of
Indebtedness of any Person for purposes of clause (f) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Taxes” means (i) Taxes that are imposed on or with respect to any
payment made by or on account of any Loan Party under any Loan Document, other
than Excluded Taxes and (ii) Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.05(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit B-2 or such other form as is reasonably satisfactory
to the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of such
Borrower.

 



13

 

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect in its Borrowing Request or Interest Election
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Laukien Family Member” means any one or more of the following individuals:
Frank Laukien, Dirk Laukien, Isolde Laukien and Joerg Laukien.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBOR” has the meaning assigned to such term in the definition of “Eurocurrency
Rate”.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 



14

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Fee Letter,
any promissory notes executed and delivered pursuant to Section 2.10(e) and any
and all other instruments and documents executed and delivered in connection
with any of the foregoing.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

 

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
that involves the payment of consideration by the Company and its Subsidiaries
in excess of $100,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$100,000,000.

 

“Material Domestic Subsidiary” means, at any date of determination, each
Domestic Subsidiary which (together with its Subsidiaries), as of the last day
of the most recent fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), the most recent financial statements
referred to in Section 3.04(a)) and for the period of four consecutive fiscal
quarters then ended (i) contributed greater than ten percent (10%) of the
Company’s Consolidated EBITDA for such period, (ii) the consolidated total
assets of which contributed greater than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date or (iii) is otherwise designated as a
“Material Domestic Subsidiary” at such time pursuant to the proviso to this
definition; provided that, if as of the last day of any fiscal quarter of the
Company the aggregate amount of the Company’s Consolidated EBITDA or Company’s
Consolidated Total Assets attributable to Domestic Subsidiaries (together with
their respective Subsidiaries) that are not Material Domestic Subsidiaries
exceed ten percent (10%) of the Company’s Consolidated EBITDA for any such
period or ten percent (10%) of the Company’s Consolidated Total Assets as of
such date, the Company (or, in the event the Company has failed to do so within
ten days of the required date of delivery of financial statements for the
applicable fiscal quarter or fiscal year pursuant to Section 5.01(a) or
Section 5.01(b), the Administrative Agent) shall designate sufficient Domestic
Subsidiaries as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Domestic Subsidiaries shall for all purposes of this Agreement
constitute Material Domestic Subsidiaries and each such Domestic Subsidiary (to
the extent not already a Borrower or a Subsidiary Guarantor hereunder) shall
comply with the requirements of Section 5.10 (to the extent required
thereunder).

 



15

 

 

“Material Indebtedness” means any Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Company or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

 

“Material Intellectual Property” means, as of any date of determination,
intellectual property of the Loan Parties and their Subsidiaries that as of such
date is considered to be material to the conduct of the business of the Loan
Parties and their Subsidiaries as conducted as of the date of determination or
have a material financial value to the Loan Parties and their Subsidiaries,
taken as a whole; provided, however, that any intellectual property that would
otherwise be considered Material Intellectual Property, which is developed or
acquired by a Loan Party or its Subsidiaries after the Effective Date, shall be
considered to be Material Intellectual Property as of the date of determination
described above.

 

“Maturity Date” means the earlier to occur of (a) December 11, 2026, and if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day and (b) the date that all Loans and other Obligations shall become
due and payable pursuant to Article VII.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.03(d).

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Company and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or to the Lenders or any of their
Affiliates under any Banking Services Agreement or Guaranteed Hedge Agreement or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any instruments at any time evidencing any thereof; provided that
the definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 



16

 

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originators” means the Company and/or any of its Domestic Subsidiaries that are
Wholly-Owned Subsidiaries in their respective capacities as parties to any
documents related to any Receivables Facility, as sellers or transferors of any
Receivables and related security in connection with a Permitted Receivables
Transfer.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)               Liens imposed by law for taxes, assessments or other
governmental charges or levies that are (i) not yet due or are being contested
in compliance with Section 5.04, (ii) not yet delinquent for a period of more
than 30 days, or (iii) for property taxes on property that the Company or any
Subsidiary has determined to abandon if the sole recourse for such property tax
is to such property;

 

(b)               landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, craftsmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days (or, if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Lien) or are being
contested in compliance with Section 5.04;

 

(c)               pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations;

 



17

 

 

(d)               deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)                judgment Liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII; and

 

(f)                easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Securitization Indebtedness” means non-recourse Indebtedness of an
SPV and secured by Receivables pledged or otherwise acquired in connection with
a Permitted Receivables Transfer pursuant to a Receivables Facility.

 

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to an SPV of Receivables for fair market value and without recourse
(except for limited recourse typical of such structured finance transactions),
and/or (ii) a sale, pledge or other transfer by an SPV to (a) purchasers of or
other investors in such Receivables and related security or (b) any other Person
(including an SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred (including a pledge thereof) such
Receivables and related security, in the case of either clause (i) or (ii) above
pursuant to and in accordance with the terms of any Receivables Facility;
provided that the financing terms, covenants, termination events and other
provisions of any such Receivables Facility shall be market terms at the time
that such transaction is consummated.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system.

 

“Pro Forma Basis” means, with respect to any event and subject to Section
1.04(b), that the Company is in compliance on a pro forma basis with the
applicable covenant, calculation or requirement herein recomputed as if the
event with respect to which compliance on a Pro Forma Basis is being tested had
occurred on the first day of the four fiscal quarter period most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 5.01.

 

“Proposed Change” has the meaning assigned to such term in Section 9.03(d).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 5.01.

 



18

 

 

“QFC Credit Support” has the meaning assigned to such term in Section 9.18(a).

 

“Receivables” shall mean, with respect to any Person, all obligations of any
obligor (whether now existing or hereafter arising) under a contract for sale of
goods or services by such Person or any of them, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of such
Person in the goods (including returned goods) the sale of which gave rise to
such receivable or obligation after the passage of title thereto to any obligor,
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such receivables or obligations, (c) all guarantees,
insurance, letters of credit and other agreements or arrangements of whatever
character from time to time supporting or securing payment of any such
receivables or obligations, (d) all records and (e) all proceeds of the
foregoing.

 

“Receivables Facility” shall mean any agreement of any Person providing for
sales, transfers or conveyances of Receivables of such Person purporting to be
sales (and considered sales under applicable law) that do not provide, directly
or indirectly, for recourse against the seller of such Receivables (or against
any of such seller’s Affiliates) by way of a guaranty or any other support
arrangement, with respect to the amount of such Receivables (based on the
financial condition or circumstances of the obligor thereunder), other than such
limited recourse as is reasonable given market standards for transactions of a
similar type, taking into account such factors as historical bad debt loss
experience and obligor concentration levels.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any other
recipient of any payment to be made by or on account of the obligation of any
Loan Party hereunder.

 

“Register” has the meaning set forth in Section 9.05.

 

“Regulation” has the meaning assigned to such term in Section 3.01.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and such
Person’s Affiliates.

 

“Relevant Governmental Body” means the Board and/or the FRBNY, or a committee
officially endorsed or convened by the Board and/or the FRBNY or any successor
thereof for the purpose of recommending a benchmark rate to replace LIBOR in
loan agreements similar to this Agreement.

 

“Removal Effective Date” has the meaning assigned to such term in Section
8.07(b).

 

“Required Lenders” means, subject to Section 2.25, at any time, Lenders having
Term Loan Exposures representing more than 50% of the sum of the total Term Loan
Exposures at such time.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.07(a).

 

“Responsible Officer” means (i) the chief executive officer, president, or
Financial Officer of a Loan Party, (ii) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party and (iii) solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 



19

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revolving Loan Agreement” means the Credit Agreement dated as of the date
hereof among the Company, the other borrowers from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent.

 

“Revolving Loan Documents” means the “Loan Documents” under and as defined in
the Revolving Loan Agreement.

 

“Revolving Loan Obligations” means all “Obligations” under and as defined in the
Revolving Loan Agreement.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Same Day Funds” means immediately available funds.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the European Union, any European Union member state, the
Monetary Authority of Singapore, the Hong Kong Monetary Authority, or
Switzerland (administered by SECO and/or the Swiss Directorate of Public
International Law) including OFAC’s List of Specially Designated Nationals, Her
Majesty’s Treasury of the United Kingdom’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, the Monetary Authority of
Singapore, the Hong Kong Monetary Authority, Switzerland and/or the Swiss
Directorate of Public International Law.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.14(c)(ii).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 



20

 

 

“Senior Note Purchase Agreement” means that certain Note Purchase Agreement,
dated as of December 11, 2019, between the Company and the purchasers named
therein, pursuant to which the Senior Notes were issued.

 

“Senior Note Purchase Documents” means, collectively, (a) the Senior Note
Purchase Agreement, (b) the Senior Notes, and (c) the other documents (including
any Guarantees thereunder), instruments or agreement entered into in connection
with any of the foregoing, in each case, as the same may be amended, modified,
supplemented or replaced in accordance therewith and with this Agreement.

 

“Senior Note Obligations” means all obligations and liabilities of the Company
and its Subsidiaries under the Senior Note Purchase Documents.

 

“Senior Notes” means those certain 1.01% Senior Notes due December 11, 2029
issued pursuant to the Senior Note Purchase Agreement.

 

“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the FRBNY, as the administrator of the benchmark (or a
successor administrator) on the FRBNY’s website (or any successor source) and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“SPV” means any Wholly-Owned Subsidiary of the Company (formed solely for the
purposes of engaging in a Receivables Facility with an Originator and to which
such Originator transfers accounts receivable and related security) which
engages in no activities other than in connection with the financing of accounts
receivable contributed by such Originator to such Wholly-Owned Subsidiary,
security relating thereto, and any business or activities incidental or related
to such business, and which is designated by the board of directors of the
Company, or a committee thereof (in each case, as provided below), as a SPV and:

 

(a)              no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such Wholly-Owned Subsidiary:

 

(i)       is guaranteed by any Borrower or any Subsidiary;

 

(ii)      is recourse to or obligates any Borrower or any Subsidiary in any way,
other than such limited recourse to such SPV or the applicable Originator as is
reasonable given market standards for transactions of a similar type; or

 

(iii)     subjects any property or asset of any Borrower or any Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than such limited recourse to such SPV or the applicable Originator as is
reasonable given market standards for transactions of a similar type;

 



21

 

 

(b)                with which neither any Borrower nor any Subsidiary has any
material contract, agreement, arrangement or understanding other than on terms
which the Company reasonably believes to be no less favorable to the Company or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Loan Parties; and

 

(c)                to which neither the Company nor any other Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

Any such designation by the board of directors of the Company (or any committee
thereof) will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the board of
directors of Company (or any committee thereof) giving effect to such
designation and a certificate of a Responsible Officer of the Company certifying
that such designation complied with the foregoing conditions.

 

“Stated Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company, or, as applicable, any other
Loan Party, as specified herein.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary (other than any
SPV). The Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means collectively (a) that certain Guaranty dated as of
the Effective Date in the form of Exhibit G (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, and, (b) each
other guaranty agreement (in form and substance reasonably acceptable to the
Administrative Agent) with respect to the Obligations furnished by a Subsidiary
Guarantor, in each case as amended, restated, supplemented or otherwise modified
from time to time.

 



22

 

 

“Supported QFC” has the meaning assigned to such term in Section 9.18(a).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, foreign exchange,
equity or debt instruments or securities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Swap Agreement.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.

 

“Swiss Subsidiary” means a Subsidiary incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, addition to tax or penalties
applicable thereto.

 

“Term Facility” means, at any time, (a) on or prior to the Effective Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.

 

“Term Loan” means a Loan made pursuant to Section 2.01.

 

“Term Loan Amortization Amount” means, at any applicable time, an amount equal
to the product of (a) the aggregate principal amount of the Term Facility on the
Effective Date times (b) (i) at any time prior to the second anniversary of the
Effective Date, 0%, (ii) from and after the second anniversary of the Effective
Date, but prior to the third anniversary of the Effective Date, 0.25% and
(iii) at any time thereafter, 1.25%.

 

“Term Loan Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Term Loans.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the “Administrative Agent”) as long as any of
the Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Trade Date” has the meaning assigned to such term in Section 9.05.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.

 

“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.

 



23

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means cash and cash equivalents of the Company and its
Subsidiaries that (i) does not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries and (ii) is not otherwise
subject to any Lien, except in favor of the Administrative Agent pursuant to any
Loan Document to secure the Obligations.

 

“Unrestricted Cash Amount” shall mean, on any date of determination, the lesser
of (a) Unrestricted Cash in an amount equal to $100,000,000 and (b) the
aggregate sum of Unrestricted Cash, in each case, of the Borrowers and the
Subsidiary Guarantors maintained in an account with a Lender.

 

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.18(a).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means as applicable and as the context may require, the
Company and/or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan” or, a “Eurocurrency Term Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing” or, a
“Eurocurrency Term Loan Borrowing”).

 

SECTION 1.03   Terms Generally.

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 



24

 

 

(b)                Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

SECTION 1.04   Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)                Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding the effectiveness of any changes in GAAP from
time to time (including changes described in Accounting Standard Codification
842 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect), any lease that would be
characterized as an operating lease under GAAP in effect immediately prior to
such change (whether such lease is entered into before or after the Effective
Date) shall not constitute a Capital Lease under this Agreement or any other
Loan Document as a result of such changes in GAAP unless otherwise agreed to in
writing by the Company and the Required Lenders. In furtherance of the
foregoing, notwithstanding any other provision contained herein, each financial
covenant, ratio, accounting definition or requirement used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to the adoption of Accounting Standards
Codification 842; provided that all financial statements delivered pursuant to
this Agreement shall, if applicable and solely to the extent reasonably
requested by the Administrative Agent, be accompanied by a schedule showing any
adjustments necessary to reconcile such financial statements with GAAP prior to
the adoption of Accounting Standards Codification 842, with respect to such
lease liabilities.

 



25

 

 

(b)                All pro forma computations required to be made hereunder
giving effect to any Material Acquisition or Material Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such Material Acquisition
or Material Disposition, or issuance, incurrence or assumption of Indebtedness,
or other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or Section 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.

 

SECTION 1.05   Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

SECTION 1.06   Eurocurrency Rate. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

SECTION 1.07   Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, VIII and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined in good faith by the Administrative Agent
at such time on the basis of the Spot Rate (as defined below) for the purchase
of such currency with Dollars.  For purposes of this Section 1.07, the “Spot
Rate” for a currency means the rate determined in good faith by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

SECTION 1.08   [Reserved].

 

SECTION 1.09   Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 



26

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01   Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single Loan to the Borrowers, in
Dollars, on the Effective Date in an amount not to exceed such Lender’s
Commitment. The Borrowing shall consist of Term Loans made simultaneously by the
Lenders in accordance with their respective Commitments. Borrowings repaid or
prepaid may not be reborrowed. Term Loans may be ABR Loans or Eurocurrency
Loans, as further provided herein; provided, however, any Borrowing made on the
Effective Date or any of the three (3) Business Days following the Effective
Date shall be made at the Alternate Base Rate unless the Borrowers deliver a
Funding Indemnity Letter not less than three (3) Business Days prior to the
Effective Date.

 

SECTION 2.02   Loans and Borrowings.

 

(a)                The Term Loans shall be made as part of a single Borrowing
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Term Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Term Loans as required.

 

(b)                Subject to Section 2.14, the Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Section 2.14,
Section 2.15, Section 2.16 and Section 2.17 shall apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $3,000,000. Each ABR
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurocurrency Borrowings outstanding.

 

(d)                Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

(e)                Notwithstanding anything to the contrary in this Agreement,
any Lender may exchange, continue or rollover all of the portion of its Term
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent,
and such Lender.

 



27

 

 

SECTION 2.03   Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, or (b) by telephone; provided that any such
telephonic notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such Borrowing Request must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of Eurocurrency Loans and (ii) on the requested date of any Borrowing
of ABR Loans. Each such telephonic notice and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)        the name of the Borrower requesting such Borrowing;

 

(ii)       the aggregate principal amount of the requested Borrowing;

 

(iii)      the date of such Borrowing, which shall be a Business Day;

 

(iv)      whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)      the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Term Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04   [Reserved].

 

SECTION 2.05   [Reserved].

 

SECTION 2.06   [Reserved].

 

SECTION 2.07   Funding of Borrowings.

 

(a)                Each Lender shall make its Term Loan to be made by it
hereunder on the proposed date thereof by wire transfer of Same Day Funds at the
Administrative Agent’s Office by 1:00 p.m. The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to (x) an account of such Borrower maintained with
the Administrative Agent and designated by such Borrower in the applicable
Borrowing Request, or (y) by wire transfer of such funds in accordance with
instructions provided (and reasonably acceptable) to the Administrative Agent by
such Borrower in the applicable Borrowing Request.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (or in the case of an
ABR Borrowing, prior to 12:00 noon on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand in Same Day Funds such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 



28

 

 

(c)                If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the applicable
Credit Event set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

SECTION 2.08   Interest Elections.

 

(a)                Each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)                To make an election pursuant to this Section, a Borrower, or
the Company on its behalf, shall notify the Administrative Agent of such
election by (1) telephone or (2) an irrevocable written notice via an Interest
Election Request signed by such Borrower, or the Company on its behalf; provided
that any such telephonic notice shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Interest Election
Request signed by such Borrower, or the Company on its behalf. Each such
Interest Election Request must be received by the Administrative Agent not later
than by the time that a Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to elect an Interest Period for Eurocurrency Loans that does not comply
with Section 2.02(d).

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)       the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 



29

 

 

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)              if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)                If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09   Termination and Reduction of Commitments. The aggregate Term Loan
Commitments shall be automatically and permanently reduced to zero on the
Effective Date upon funding of the Term Loans.

 

SECTION 2.10   Repayment of Loans; Evidence of Debt.

 

(a)                On the last Business Day of each March, June, September and
December, the Borrowers shall repay the outstanding amount of the Term Loans in
installments equal to the Term Loan Amortization Amount (after giving effect to
the application of prepayments of Term Loans in accordance with the terms of
this Agreement) (unless accelerated sooner pursuant to Section 7.01); provided
that (i) the final principal repayment installment of such Term Loans shall be
repaid on the Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term Loans outstanding on such date and (ii)
(A) if any principal repayment installment to be made by the Borrowers (other
than principal repayment on Eurocurrency Rate Loans) shall come due on a day
other than a Business Day, such principal repayment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrowers on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal installment shall be
due on the immediately preceding Business Day.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 



30

 

 

(d)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

 

(e)                Any Lender may request that Loans made by it to any Borrower
be evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

 

SECTION 2.11   Prepayment of Loans. Each Borrower shall have the right at any
time and from time to time to prepay Term Loans in whole or in part, in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall deliver to the
Administrative Agent of a Notice of Loan Prepayment of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 12:00
noon, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the Types of Loans to be prepaid and the
principal amount of each Borrowing or portion thereof to be prepaid and, if
Eurocurrency Loans are to be prepaid, the Interest Periods of such Loans;
provided that a notice of prepayment delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other transactions specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.11 shall be
applied to the principal repayment installments thereof in inverse order of
maturity. Subject to Section 2.25, such prepayments shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of the
Term Facility. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

SECTION 2.12   Fees.

 

(a)                The Company shall pay to the parties entitled thereto for
their own respective account, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(b)                The Company agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent.

 



31

 

 

(c)                All fees payable hereunder shall be paid on the dates due, in
Dollars and Same Day Funds, to the Administrative Agent for distribution to the
Lenders. Fees paid shall be fully earned when paid and shall not be refundable
under any circumstances.

 

SECTION 2.13   Interest.

 

(a)                The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

 

(b)                The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan, upon and at such other times as
specified herein; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgement, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

(e)                All computations of fees and interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate (including the Alternate Base Rate
determined by reference to the Eurocurrency Rate) shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is repaid,
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.18, bear interest for one day. The applicable
interest rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(f)                 [Reserved].

 

(g)                If, as a result of any restatement of or other adjustment to
the financial statements of the Company or for any other reason, the Company or
the Lenders determine that (i) the Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
written demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
any Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and/or fees that should have been paid for such period over the
amount of interest and/or fees actually paid for such period. This paragraph
shall not limit the rights of the Administrative Agent or any Lender, as the
case may be, under Section 2.12(b) or Section 2.13(b) or under Article VII. The
Company’s obligations under this paragraph shall survive the termination of this
Agreement and the repayment of all other Obligations hereunder.

 



32

 

 

(h)                [Reserved].

 

SECTION 2.14   Illegality; Inability to Determine Rates.

 

(a)                Illegality. If any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on written notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Loan or to make or continue Eurocurrency Loans or to convert
ABR Loans to Eurocurrency Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company in writing that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon written demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Loans of such Lender
to ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

(b)                Inability to Determine Rates. If in connection with any
request for a Eurocurrency Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent determines that Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurocurrency Loan, or (ii) adequate and reasonable means
do not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan or in connection with an
existing or proposed ABR Loan (in each case with respect to clause (a) above,
“Impacted Loans”), or (b) the Administrative Agent determines that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurocurrency Loan, the Administrative Agent will
promptly so notify the Company and each Lender in writing. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Loans shall be
suspended, (to the extent of the affected Eurocurrency Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Alternate Base
Rate, the utilization of the Eurocurrency Rate component in determining the
Alternate Base Rate shall be suspended, in each case until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such written notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of ABR
Loans in the amount specified therein. Each Lender agrees to use commercially
reasonable efforts to designate a different lending office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender or subject such Lender
to any unreimbursed costs or expense.

 



33

 

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section 2.14(b), the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

(c)                Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)               the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)             syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.14, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 



34

 

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.14 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall (i) promptly notify the
Borrowers in writing of such LIBOR Successor Rate Conforming Changes upon the
effectiveness thereof and (ii) post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

 

SECTION 2.15   Increased Costs.

 

(a)                If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement, other than as set forth below);

 

(ii)               impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

 



35

 

 

(iii)             subject any Recipient of any payments hereunder to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clause (b) of the
definition of Excluded Taxes (including changes in the rate or basis of the
imposition thereof) and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by such Person hereunder, whether of principal,
interest or otherwise, then the applicable Borrower will pay to such Person such
additional amount or amounts as determined by such Person in good faith as will
compensate such Person for such additional costs incurred or reduction suffered;
provided, however, that it is generally the practice of such Person to charge
similarly situated borrowers for such amounts under comparable provisions of
other financing agreements.

 

(b)                If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as calculated by such Person in good faith as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided, however, that it is generally the practice of such Person to
charge similarly situated borrowers for such amounts under comparable provisions
of other financing agreements.

 

(c)                A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other applicable Borrowers to pay, such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)                Each applicable Borrower shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

 



36

 

 

(f)                 Notwithstanding the foregoing, the rights of any Lender to
receive compensation from any Borrower pursuant to this Section 2.15 shall only
be available to the extent that such compensation is reasonably requested by
such Lender and not invoked in an arbitrary or capricious manner.

 

SECTION 2.16   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurocurrency Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17   Taxes.

 

(a)                Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law; provided that if any Indemnified Taxes or Other Taxes are required to be
deducted or withheld from such payments under applicable law (as determined in
the good faith discretion of the applicable Withholding Agent), then (i) the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the relevant Withholding Agent shall make such
deductions or withholding and (iii) the relevant Withholding Agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                In addition, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or at the option of the Administrative Agent, timely reimburse it for the
payment of any Other Taxes.

 



37

 

 

(c)                The Loan Parties shall indemnify the applicable Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by such Recipient or required
to be withheld or deducted from any payment to such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times reasonably requested by
such Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced
rate. Each Lender, if reasonably requested by the Company or the Administrative
Agent, shall deliver such documentation reasonably requested by the Company or
the Administrative Agent as will enable the Company or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(e)(ii)(A)
and (ii)(B) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is the Company:

 

(A)             any Lender that is not a Foreign Lender shall deliver to the
Company and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 



38

 

 

(2)               in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed copies of IRS
Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner; and

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form reasonably requested by the Company or
the Administrative Agent as a basis for claiming exemption from or a reduction
in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be reasonably requested by the Company or the
Administrative Agent to permit the Company or the Administrative Agent to
determine the withholding or deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 



39

 

 

(f)                 If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that each Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the applicable Recipient be required to pay any amount to such Loan Party
pursuant to this paragraph (f) the payment of which would place the Recipient in
a less favorable net after-Tax position than the Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

 

(g)                [Reserved.]

 

(h)                [Reserved.]

 

(i)                 Each Lender shall severally indemnify the Administrative
Agent for any Taxes (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement (including any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.05(c) relating to the maintenance of a
Participant Register) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(i) shall be paid within ten (10) days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (h).

 

(j)                 [Reserved.]

 

(k)                If a payment made to a Lender under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(k), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 



40

 

 

SECTION 2.18   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                Each Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.14(b), Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon
on the date when due, in Same Day Funds, free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or set-off. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. Except as otherwise
set forth herein, all such payments shall be made in Dollars to the
Administrative Agent at the Administrative Agent’s Office and except that
payments pursuant to Section 2.14(b), Section 2.16, Section 2.17 and Section
9.04 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments in the same form received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. Subject to the terms and conditions hereof, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans held by it resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans of other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing to them;
provided that (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (y) any payment
made by any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (z) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)                Unless the Administrative Agent shall have received notice
from the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the relevant Lenders severally agrees to repay to the Administrative
Agent forthwith on demand in Same Day Funds the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 



41

 

 

(e)                If any Lender shall fail to make any payment to the
Administrative Agent required to be made by it pursuant to Section 2.07(b),
Section 2.18(d), Section 9.04(c) or any other provision of this Agreement, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

SECTION 2.19   Mitigation Obligations; Replacement of Lenders.

 

(a)                If any Lender requests compensation under Section 2.14(b), or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14(b) or Section 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                If (i) any Lender requests compensation under Section
2.14(b), (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.05), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14(b) or Section 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14(b) or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments, (iv) the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified by Section 9.05(b),
and (v) such assignment does not conflict with applicable laws. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply.

 

SECTION 2.20   [Reserved].

 

SECTION 2.21   [Reserved].

 

SECTION 2.22   [Reserved].

 

SECTION 2.23   [Reserved].

 



42

 

 

SECTION 2.24   Senior Debt. The Company hereby designates all Obligations now or
hereinafter incurred or otherwise outstanding, and agrees that the Obligations
shall at all times constitute, senior indebtedness and designated senior
indebtedness, or terms of similar import, which are entitled to the benefits of
the subordination provisions of all Subordinated Indebtedness.

 

SECTION 2.25   Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                [Reserved];

 

(b)                the Term Loan Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.03); provided, that, except as otherwise
provided in Section 9.03, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)                [Reserved];

 

(d)                [Reserved]; and

 

(e)                Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; third, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to the Company as
a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the initial
Commitments hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.25(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto in writing, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein that Lender will cease to be a
Defaulting Lender and on such date such Lender shall purchase at par such of the
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 



43

 

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01   Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, except where the failure to so be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect), has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required, except where the failure to
be so qualified or in good standing would not reasonably be expected to result
in a Material Adverse Effect. Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Company and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens (other than Liens permitted by Section 6.02). Except as set forth on
Schedule 3.01, there are no outstanding commitments or other obligations of the
Company or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Company or any Subsidiary.

 

SECTION 3.02   Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03   Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or (except as
set forth on Schedule 3.03) any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not contravene the charter, by-laws or other organizational documents
of the Company or any of its Subsidiaries, (c) will not (x) violate any order of
any Governmental Authority or (y) violate in any material respect any applicable
law or regulation, (d) will not violate in any material respect or result in a
material default under any indenture, agreement or other instrument binding upon
the Company or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment (other than payments contemplated by the Loan
Documents) to be made by the Company or any of its Subsidiaries, and (e) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries (except as otherwise provided herein).

 



44

 

 

 

SECTION 3.04   Financial Condition; No Material Adverse Change.

 

(a)                The Company has heretofore furnished or otherwise made
available to the Lenders its consolidated balance sheet and related statements
of income and comprehensive income (loss), redeemable noncontrolling interest
and shareholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2018 reported on by Pricewaterhouse Coopers L.L.P., independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2019, June 30, 2019 and September 30, 2019. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b)                Since December 31, 2018, there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05   Properties.

 

(a)                Each of the Company and its Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and Liens permitted by Section 6.02.

 

(b)                Each of the Company and its Subsidiaries owns, or is licensed
to use or has a right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business, and the use thereof by
the Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06   Litigation and Environmental Matters.

 

(a)                Except as disclosed prior to the Effective Date on the
Company’s public filings on Forms 10-K, 10-Q and 8-K, there are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened in writing against or affecting
the Company or any of its Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

(b)                Except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(c)                Neither the Company nor any Subsidiary is subject to any law,
regulation, rule or order, or any obligation under any agreement or instrument,
that has a Material Adverse Effect.

 



45

 

 

SECTION 3.07   Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except in any
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08   Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

SECTION 3.09   Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.10   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No Borrower is or will be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

 

SECTION 3.11   Disclosure. The reports, financial statements, certificates or
other information furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished or filed with the SEC) when taken as a whole and when
taken together with the Company’s filings with the SEC prior to the date hereof
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
forecasts or projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made (it being understood that such forecasts and
projections may vary from actual results and such variances may be material) and
(b) no representation is made with respect to general economic or industry data.

 

SECTION 3.12   Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13   Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

SECTION 3.14   No Default. Each Borrower is in full compliance with this
Agreement and no Default or Event of Default has occurred and is continuing.

 

SECTION 3.15   No Burdensome Restrictions. On the date hereof, no Borrower is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.08.

 



46

 

 

SECTION 3.16   Solvency.

 

(a)                Immediately after the consummation of the Transactions to
occur on the Effective Date, the Company and its Subsidiaries, taken as a whole,
are Solvent.

 

(b)                Neither the Company nor any of its Subsidiaries intend to,
and the Company does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.17   Anti-Corruption Laws and Sanctions. The Company and its
Subsidiaries (a) have conducted their businesses in compliance in all material
respects with all Anti-Corruption Laws and (b) have implemented and maintain in
effect policies and procedures reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers, employees,
agents, affiliates or representatives thereof with Anti-Corruption Laws and
applicable Sanctions. The Company and its Subsidiaries and, to the knowledge of
the Company their respective officers, employees, directors, agents, affiliates
or representatives thereof, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person. None of the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers, employees, agents, affiliates or representatives thereof is an
individual or entity that is, or is owned or controlled by any individual or
entity that is a Sanctioned Person.

 

SECTION 3.18   [Reserved].

 

SECTION 3.19   EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

SECTION 3.20   Covered Party. No Loan Party is a Covered Party.

 

SECTION 3.21   Beneficial Ownership Certification. As of the Effective Date, the
information included in any Beneficial Ownership Certification delivered by or
on behalf of the Borrowers is true and correct in all respects.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01   Effective Date. The obligations of the Lenders to make Term Loans
on the Effective Date shall not become effective until each of the following
conditions is satisfied (or waived in accordance with Section 9.03):

 

(a)                The Administrative Agent (or its counsel) shall have received
from (i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) each initial Subsidiary Guarantor either (A) a
counterpart of the Subsidiary Guaranty signed on behalf of such Subsidiary
Guarantor or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Subsidiary Guaranty) that such Subsidiary Guarantor has signed a
counterpart of the Subsidiary Guaranty.

 



47

 

 

(b)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Nixon Peabody LLP, special counsel for the Loan Parties
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request. The
Company hereby requests such counsels to deliver such opinions.

 

(c)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the initial
Loan Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.

 

(d)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer of the Company,
certifying (i) that the conditions set forth in paragraphs (k) and (l) of
Section 4.01 have been satisfied and (ii) that since December 31, 2018 there has
been no event or condition (including any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the Company,
threatened in writing) that has had or could be reasonably expected to have a
Material Adverse Effect.

 

(e)                The Administrative Agent shall have received evidence
satisfactory to it that the Existing Credit Agreement and all commitments to
extend credit under the Existing Credit Agreement shall have been terminated and
all amounts outstanding or payable thereunder shall have been repaid in full.

 

(f)                 The Administrative Agent, the Lenders and the Arranger shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(g)                The Lenders shall have completed a due diligence
investigation of the Loan Parties and their respective Subsidiaries in scope,
and with results, satisfactory to the Lenders, with respect to Anti-Corruption
Laws and “know your customer” due diligence. The Loan Parties shall have
provided to the Administrative Agent and the Lenders, at least three (3)
business days prior to the Effective Date, the documentation and other
information requested by the Administrative Agent and the Lenders in order to
comply with applicable law, including without limitation, the Patriot Act, in
each case, requested in writing by the Administrative Agent on behalf of the
Lenders at least ten (10) days prior to the Effective Date.

 

(h)                At least five (5) days prior to the Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

(i)                 The Administrative Agent shall have received evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect.

 

(j)                 The Revolving Loan Documents shall have been duly executed
by each of the parties thereto, and the commitments of the Lenders thereunder
shall be effective.

 

(k)                The representations and warranties of the Borrowers set forth
in this Agreement shall be true and correct in all material respects (or in all
respects if qualified by material adverse change or other materiality qualifier)
on the Effective Date.

 



48

 

 

(l)                 No Default or Event of Default shall have occurred and be
continuing.

 

(m)              The Administrative Agent shall have received a Borrowing
Request in accordance with the requirements hereof.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrowers covenant and agree with the Lenders that:

 

SECTION 5.01   Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)                within ninety (90) days after the end of each fiscal year of
the Company, its audited consolidated balance sheet and related statements of
income and comprehensive income (loss), redeemable noncontrolling interest and
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers L.L.P. or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)                within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company, its unaudited
consolidated balance sheet and unaudited related statements of income and
comprehensive income (loss), redeemable noncontrolling interest and
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers (which certification shall be
satisfied by the certification provided in Exhibit 31.2 to the Company’s
applicable Quarterly Report on Form 10-Q) as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company,
substantially in the form of Exhibit H, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.10, (iii) (A) certifying that there has been no change to the list of Material
Domestic Subsidiaries since the Effective Date or since the date of the most
recently delivered certificate pursuant to this Section 5.01(c), as applicable,
or (B) setting forth all Material Domestic Subsidiaries and the Consolidated
EBITDA and Consolidated Total Assets attributable to such Material Domestic
Subsidiaries and (iv) stating whether, to the knowledge of such Financial
Officer, any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 



49

 

 

(d)                as soon as available, but in any event not more than ninety
(90) days following the beginning of each fiscal year of the Company, a copy of
the plan and forecast of the Company for the upcoming fiscal year in form as
presented to the Board of Directors of the Company;

 

(e)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(f)                 promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request;
provided that the Company will not be required to provide any information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information of the Company or any of its Subsidiaries or any of their respective
customers or suppliers (in each case, unless an Event of Default has occurred
and is continuing, provided that, in such case, such information shall be
available to the Administrative Agent on behalf of the Lenders (or to any Lender
to the extent such visit or inspection is coordinated through the Administrative
Agent, provided that, in connection with such information, each such Lender
shall be subject to customary “clean-room” restrictions that are reasonably
satisfactory to each of the Administrative Agent and the Company)), (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by applicable law or (iii) the
revelation of which would violate any confidentiality obligations owed to any
third party by the Company or any Subsidiary (other than to any Affiliate),
provided, further, that in the event that information is withheld in reliance on
this provision, the Company shall (x) in the case of any confidentiality
obligation, use commercially reasonable efforts to obtain waivers of such
confidentiality obligations or eliminate any such restriction or communicate, to
the extent permitted, the applicable information in a way that would not violate
such restrictions and (y) notify the Administrative Agent to the extent the
Company and its Subsidiaries are not providing otherwise requested information.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) and (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents on
the SEC’s website at www.sec.gov or on the Company’s website at the address
communicated to the Administrative Agent and the Lenders in accordance with
Section 9.01 or (ii) on which similar website, if any, to which the
Administrative Agent and each Lender has access (whether a commercial,
third-party website or whether a website sponsored by the Administrative Agent),
provided that (A) the Company shall have notified (which notice may be by
facsimile or electronic mail and shall be given in accordance with Section 9.01)
the Administrative Agent of the posting of any such documents and (B) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Company.

 



50

 

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.13);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

 

SECTION 5.02   Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against, or to the
knowledge of a Responsible Officer, affecting the Company or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03   Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its (a) legal existence and
(b) the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; except, in the
case of clause (b), to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.04   Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 



51

 

 

SECTION 5.05   Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain in all material
respects all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06   Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, keep
proper books of record and account from which financial statements may be
prepared in accordance with GAAP and, in any event, consistent with the
Company’s (or such Subsidiary’s, as the case may be) past practice or changes in
such practice necessary to meet the requirements of GAAP. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon at least three (3) Business Days’
prior written notice, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested, provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (a) only
the Administrative Agent on behalf of the Lenders (or a Lender to the extent
such visit or inspection is coordinated through the Administrative Agent) may
exercise the rights under this Section 5.06, (b) the Administrative Agent and
the Lenders, collectively, shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Company’s expense absent the existence of an
Event of Default and (c) the Person exercising such rights shall attempt not to
exercise such rights during the first thirty (30) days of any of the Company’s
fiscal quarters. Notwithstanding anything to the contrary in this Section 5.06
or any other Loan Document, none of the Company or any Subsidiary shall be
required to disclose, permit the inspection, examination or making of copies or
abstracts of, or discussion of, any document, information or other matter
(a) that constitutes non-financial trade secrets or non-financial proprietary
information (in each case, unless an Event of Default has occurred and is
continuing, provided that, in such case, such information shall be available to
the Administrative Agent on behalf of the Lenders (or to any Lender to the
extent such visit or inspection is coordinated through the Administrative Agent,
provided that, in connection with such information, each such Lender shall be
subject to customary “clean-room” restrictions that are reasonably satisfactory
to each of the Administrative Agent and the Company)), (b) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives) is prohibited by any law or any binding contractual agreement
or (c) is subject to attorney-client or similar privilege or constitutes
attorney work product; provided, further, that that in the event that any
information is not provided in reliance on this provision, the Company shall
provide notice to the Administrative Agent that such information is being
withheld and the Company shall use its commercially reasonable efforts to
communicate, to the extent feasible, the applicable information in a way that
would not violate the applicable agreement or risk waiver of such privilege.

 

SECTION 5.07   Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in the case of (i) and (ii), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Company will conduct its businesses in
compliance in all material respects with Anti-Corruption Laws and will maintain
in effect and enforce policies and procedures reasonably designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 



52

 

 

SECTION 5.08   [Reserved].

 

SECTION 5.09   Use of Proceeds. The proceeds of the Loans will be used only to
pay Indebtedness outstanding under the Existing Credit Agreement, to finance the
working capital needs and for general corporate purposes, of the Company and its
Subsidiaries in the ordinary course of business, including Acquisitions not
prohibited by the terms of this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. No Borrower will request any Borrowing, and no Borrower shall use, and the
Company shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 5.10   Subsidiary Guaranty. As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Material Domestic Subsidiary (including, without
limitation, upon the formation of any Subsidiary that is a Division Successor),
the Company shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Person and shall cause each such Material Domestic Subsidiary (to the
extent such Subsidiary is not already a Borrower or a Subsidiary Guarantor) to
deliver to the Administrative Agent a joinder to the Subsidiary Guaranty (in the
form contemplated thereby) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions of thereof, such joinder to the Subsidiary Guaranty
to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel; provided, however, that,
notwithstanding the foregoing (or any limitation set forth in the definition of
“Subsidiary Guarantor”, the Company will cause each of its Subsidiaries that
guarantees or otherwise becomes liable at any time, whether as a borrower, an
additional or co-borrower, guarantor or otherwise, for or in respect of any
Indebtedness under the Existing Senior Notes, the Senior Notes or any other
Material Indebtedness (other than any SPV with respect to any Permitted
Securitization Indebtedness) to concurrently therewith to become a Subsidiary
Guarantor hereunder, provided, further, that notwithstanding anything contained
in this Section 5.10 to the contrary, the Company shall be under no obligation
to (but may in its sole discretion) require any Foreign Subsidiary to become a
Subsidiary Guarantor in respect of this Agreement and the Loan Documents to the
extent (x) such Foreign Subsidiary’s obligations under all Material Indebtedness
consist solely of direct borrowings solely to such Foreign Subsidiary (a
“Foreign Borrowing”) or guaranties of a Foreign Borrowing by another Foreign
Subsidiary (a “Foreign Guarantee”) and (y) such Foreign Subsidiary does not
guarantee or otherwise become liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of Indebtedness of the
Company or any Domestic Subsidiary under any Material Indebtedness.
Notwithstanding the foregoing to the contrary, to the extent that the
Administrative Agent and the Company reasonably agree that the cost or other
consequences (including tax consequences) of providing a Guarantee of the
Obligations by a Subsidiary is likely to be excessive in relation to the value
to be afforded thereby, such Subsidiary shall not be required to Guarantee the
Obligations.

 

SECTION 5.11   KYC/Beneficial Ownership. Promptly following any written request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Patriot Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

 



53

 

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrowers covenant and agree with the Lenders that:

 

SECTION 6.01   Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                the Obligations and any other Indebtedness created under the
Loan Documents;

 

(b)                Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

 

(c)                Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary (provided that any such
Indebtedness in an aggregate amount in excess of an amount equal to Five Million
Dollars ($5,000,000) of any Loan Party owing to any Subsidiary that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent);

 

(d)                Guarantees by the Company of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of the Company or any other Subsidiary
(provided that any such Guarantee provided by a Loan Party shall be made only to
the extent that such Loan Party is otherwise permitted to incur such
Indebtedness directly) pursuant to the other provisions of this Section 6.01,
provided that any such Indebtedness of any Subsidiary or any such Guarantee of
any Subsidiary that is not a Loan Party shall be made pursuant to the other
provisions of this Section 6.01;

 

(e)                Indebtedness of the Company or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets (including any replacement thereof, and additions and accessions to
such asset and the proceeds and products thereof (and any customary security
deposits made in connection therewith)) prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $50,000,000 at any time outstanding;

 

(f)                 Indebtedness of the Company or any Subsidiary as an account
party in respect of letters of credit (other than Letters of Credit issued under
this Agreement) or bankers’ acceptances or similar instruments in an aggregate
principal amount not to exceed $300,000,000 at any time;

 

(g)                Indebtedness of any Subsidiary that is not a Loan Party and
Indebtedness of the Company or any Subsidiary secured by a Lien on any asset of
the Company or any Subsidiary; provided that the aggregate outstanding principal
amount of Indebtedness permitted by this clause (g) shall not exceed, at the
time of the incurrence thereof, 10% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in Section
3.04(a));

 



54

 

 

(h)                unsecured Indebtedness of any Loan Party in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding; provided
that no such Dollar limitation shall apply so long as at the time of the
incurrence thereof and after giving effect thereto (on a Pro Forma Basis) (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company shall be in compliance with the financial covenants set forth in Section
6.10;

 

(i)                 Indebtedness owed to any Person (including obligations in
respect of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(j)                 Indebtedness of the Company or any Subsidiary (including
obligations in respect of letters of credit for the benefit of the issuer
thereof) in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar obligations (other than in
respect of other Indebtedness), in each case provided in the ordinary course of
business;

 

(k)                Indebtedness in respect of Swap Agreements permitted by
Section 6.05;

 

(l)                 Indebtedness arising in connection with customary cash
management services and from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds, in each
case in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days after its incurrence;

 

(m)              Indebtedness representing deferred compensation to employees of
the Company or any Subsidiary incurred in the ordinary course of business;

 

(n)                Indebtedness consisting of promissory notes issued by the
Company or any Subsidiary to current or former officers, directors or employees
or to their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests (or any option, warrant
or other right to acquire any Equity Interests) permitted by Section 6.07;

 

(o)                customer deposits and advance payments received by the
Company or any Subsidiary in the ordinary course of business from customers for
goods or services purchased in the ordinary course of business;

 

(p)                Indebtedness of the Company or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

 

(q)                Indebtedness of any Person that becomes a Subsidiary after
the date hereof or is merged with and into the Company or any Subsidiary,
provided that (x) such Indebtedness exists at the time such Person becomes a
Subsidiary or is merged with and into the Company or such Subsidiary, as the
case may be, and is not created in contemplation of such Person becoming a
Subsidiary or being merged with and into the Company or such Subsidiary, as the
case may be, (y) the aggregate principal amount of Indebtedness outstanding
under this clause (q) shall not exceed $50,000,000 in the aggregate and
extensions, renewals, replacements and refinancings of any such Indebtedness so
long as the principal amount (or accreted value, if applicable) of such
extensions, renewals, replacements and refinancings does not exceed the
principal (or accreted value, if applicable) of the Indebtedness being extended,
renewed, replaced or refinanced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and other
reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing; provided,
further that, immediately after giving effect to such incurrence of Indebtedness
pursuant to this clause (q), no Event of Default exists and the covenants in
Section 6.10 would be met on a Pro Forma Basis.

 



55

 

 

SECTION 6.02   Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                Permitted Encumbrances;

 

(b)                any Lien on any property or asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof (plus any accrued but unpaid interest and premium payable by the terms
of such obligations thereon and other reasonable amounts paid, and reasonable
fees and expenses incurred, in connection with such extension, renewal,
replacement or refinancing);

 

(c)                any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary or is merged with and into the
Company or any Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and (iv) such security
interests secure Indebtedness permitted by clause (q) of Section 6.01, and
extensions, renewals, replacements and refinancings thereof that do not increase
the outstanding principal amount thereof;

 

(d)                Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary;

 

(e)                Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
State of New York (or, if applicable, the corresponding section of the Uniform
Commercial Code in effect in the relevant jurisdiction), in each case covering
only the items being collected upon;

 

(f)                 Liens representing any interest or title of a licensor,
lessor, sublicensor or sublessor under any lease or license permitted by this
Agreement (so long as any such Lien does not secure Indebtedness);

 

(g)                Liens attaching to commodity trading accounts or brokerage
accounts incurred in the ordinary course of business;

 



56

 



 

(h)             pledges or deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations to (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Company or any Subsidiary;

 

(i)             Liens representing any interest of a licensee, lessee,
sublicense or sublessee arising by virtue of being granted a license, sublease,
sublicense or sublease (including the provision of software under an open source
license) permitted by this Agreement (so long as any such Lien does not secure
any Indebtedness);

 

(j)              Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(k)              Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any Subsidiary in the ordinary course of business;

 

(l)               Liens that are customary contractual liens (including rights
of set-off and pledges) encumbering deposits and accounts and (A) relating to
the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of any Indebtedness,
(B) relating to pooled deposit or sweep accounts of the Company or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
by the Company or any Subsidiary in the ordinary course of business or
(C) relating to purchase orders and other agreements entered into with customers
of the Company or any Subsidiary in the ordinary course of business;

 

(m)             Liens solely on cash earnest money deposits or deposits in
connection with indemnity obligations made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement entered into in
connection with any Acquisition by the Company or any Subsidiary permitted
hereunder;

 

(n)             Liens arising from precautionary Uniform Commercial Code
financing statement filings solely as a precautionary measure in connection with
operating leases or consignment of goods;

 

(o)             Liens on insurance policies and the proceeds thereof granted in
the ordinary course of business to secure the financing of insurance premiums
with respect thereto as permitted under Section 6.01(p);

 

(p)             customary Liens securing any overdraft and related liabilities
arising from treasury, depository or cash management services or automated
clearing house transfers of funds, all in favor of the provider of such
services;

 

(q)             any encumbrance or restriction (including put and call
arrangements) with respect to the transfer of the Equity Interests of any joint
venture or similar arrangement pursuant to the terms thereof;

 

(r)               Liens on specific items of inventory or other goods and the
proceeds thereof securing obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of the Company
or any Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(s)              Liens arising by operation of law under §1120 of the German
Civil Code (Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law; and

 



57 

 

 

(t)               Liens on assets of the Company and its Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness subject to such Liens does not exceed, at the time of the
incurrence of such Indebtedness, 7.5% of Consolidated Total Assets (determined
as of the last day of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or Section
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the financial statements referred to
in Section 3.04(a)).

 

For purposes of this Section 6.02, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company and its
Subsidiaries.

 

Notwithstanding the foregoing to the contrary, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or suffer to exist any Lien upon any Material Intellectual Property to secure
any Indebtedness.

 

SECTION 6.03   Fundamental Changes and Asset Sales.

 

(a)                The Company will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person (including, in each case,
pursuant to a Division), or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) any of its assets, (including pursuant to a Sale
and Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(i)               any Person may merge into the Company in a transaction in
which the Company is the surviving corporation;

 

(ii)              any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving the Company must result in the Company as the surviving entity);

 

(iii)             any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to a Loan Party;

 

(iv)            the Company and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers, leases or dispositions
(including any Originator or SPV pursuant to a Permitted Receivables Transfer so
long as the aggregate outstanding amount of all Permitted Securitization
Indebtedness shall not at any time exceed the greater of (x) $200,000,000 and
(y) 10% of Consolidated Tangible Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition) that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Company, does not exceed, as of the time of making such sale,
transfer, lease or disposition, 10% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in Section
3.04(a));

 



58 

 

 

(v)                any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
or

 

(vi)              any Subsidiary which is not a Loan Party may merge with or
consolidate into another Subsidiary which is not a Loan Party.

 

(b)              The Company will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Subsidiaries on the date
of execution of this Agreement and businesses reasonably related thereto.

 

(c)              The Company will not change its fiscal year from the basis in
effect on the Effective Date.

 

For purposes of this Section 6.03, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company and its
Subsidiaries.

 

SECTION 6.04   [Intentionally Omitted].

 

SECTION 6.05   Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual or reasonably forecasted exposure (other than those in respect of
Equity Interests of the Company or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

 

SECTION 6.06   Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable (taken as a whole) to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its Wholly-Owned
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07; (d) loans or advances to employees not prohibited by
the terms of this Agreement, (e) payroll, travel, moving and similar advances to
cover matters not prohibited by the terms of this Agreement, (f) the payment of
reasonable fees to, and the reimbursement of reasonable out-of-pocket expenses
(to the extent incurred in any such Person’s capacity as a director) of,
directors of the Company or any Subsidiary who are not employees of the Company
or any Subsidiary, and compensation, severance and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Company or the Subsidiaries in the ordinary course of business,
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Company’s board of
directors (or a committee thereof) and (h) employment and severance arrangements
or similar arrangements entered into in the ordinary course of business between
any employee and the Company or any Subsidiary thereof.

 



59 

 

 

SECTION 6.07   Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, (it being understood and agreed that the
Company and the Subsidiaries shall be permitted to agree to pay or make a
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
so long as the actual payment or making of such Restricted Payment is contingent
upon (x) receipt of the consent therefor (via a waiver or amendment to this
Section 6.07) from the requisite number of Lenders in accordance with Section
9.03 or (y) the Commitments having expired or been terminated and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document having been
paid in full in cash, except (a) the Company may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (c) the Company may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Company and its Subsidiaries and (d) the Company
and its Subsidiaries may make any other Restricted Payment (including without
limitation the payment of dividends in cash with respect to its Equity
Interests) so long as no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including pro forma effect) thereto and the aggregate amount of such
Restricted Payments does not exceed $50,000,000 during any fiscal year of the
Company; provided that no such Dollar limitation shall apply if the Company has
complied and remains in compliance with the Adjusted Covenant Requirement.

 

SECTION 6.08   Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to restrictions on cash or other deposits imposed by customers of the Company or
any Subsidiary under contracts entered into in the ordinary course of business,
(vi) the foregoing shall not apply to restrictions (A) set forth in any
instrument or agreement governing the terms of Indebtedness permitted under
Section 6.01(q) or (B) that are binding on a non-Loan Party Subsidiary at the
time such Person first becomes a Subsidiary or any assets acquired by a non-Loan
Party Subsidiary at the time such assets are acquired, in the case of each of
clauses (A) and (B), so long as such restrictions were not created in
contemplation of such Person becoming a Subsidiary or the acquisition of such
assets and apply only to the assets of such Subsidiary or such assets so
acquired, as the case may be, (vii) the foregoing shall not apply to customary
restrictions arising in connection with the incurrence of Indebtedness permitted
under Section 6.01 by any Subsidiary that is not a Loan Party (except to the
extent relating to the ability of any Subsidiary to create, incur or permit to
exist any Lien upon any Material Intellectual Property), (viii) the forgoing
shall not apply to restrictions under arrangements with any Governmental
Authority imposed on any Foreign Subsidiary in connection with government
grants, financial aid, subsidies, tax holidays or other similar benefits or
economic incentives (so long as such restrictions apply only to the assets of
such Foreign Subsidiary) and (ix) the foregoing shall not apply to customary
restrictions and conditions on then-market terms contained in the Term Loan
Documents, the Existing Senior Note Purchase Documents, the Senior Note Purchase
Documents or agreements relating to issuances of Indebtedness of one or more
Loan Parties pursuant to a privately placed note offering to institutional
investors with a maturity date that is no earlier than the Maturity Date.

 



60 

 

 

SECTION 6.09   Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents (other than Subordinated Indebtedness permitted under
Section 6.01(c) (“Subordinated Intercompany Indebtedness”), subject to the
subordination terms applicable to such Subordinated Intercompany Indebtedness).
Furthermore, the Company will not, and will not permit any Subsidiary to, amend
the Subordinated Indebtedness Documents or any document, agreement or instrument
evidencing any Indebtedness incurred pursuant to the Subordinated Indebtedness
Documents (or any replacements, substitutions, extensions, renewals or
refinancings thereof) (other than any such documents evidencing any Subordinated
Intercompany Indebtedness, subject to the subordination terms applicable to such
Subordinated Intercompany Indebtedness) or pursuant to which such Indebtedness
is issued where such amendment, modification or supplement provides for the
following or which has any of the following effects:

 

(a)               increases the overall principal amount of any such
Indebtedness or increases the amount of any single scheduled installment of
principal or interest;

 

(b)             shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)              shortens the final maturity date of such Indebtedness or
otherwise accelerates the amortization schedule with respect to such
Indebtedness;

 

(d)              increases the rate of interest accruing on such Indebtedness;

 

(e)               provides for the payment of additional fees or increases
existing fees;

 

(f)               amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

(g)              amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

SECTION 6.10   Financial Covenants.

 

(a)              Maximum Leverage Ratio. The Company will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2019, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00 (the
“Stated Ratio”); provided, however, that, upon the election of the Company
(which may be exercised not more than three (3) times during the term of this
Agreement) following a Material Acquisition, the Company may increase the
maximum Leverage Ratio by 0.50x above the Stated Ratio (the “Adjusted Leverage
Ratio”), provided, further, that the Adjusted Leverage Ratio (i) shall step down
by 0.25x after two (2) full fiscal quarters following the date of such Material
Acquisition and (ii) shall return to the otherwise Stated Ratio after four
(4) full fiscal quarters following the date of such Material Acquisition.

 



61 

 

 

(b)              Minimum Interest Coverage Ratio. To the extent and for so long
as any Loan Party is required to maintain a minimum interest coverage ratio
under any Incorporated Interest Coverage Ratio Provision, the Company will not
permit the interest coverage ratio required under any such Incorporated Interest
Coverage Ratio Provision, determined as of the end of each of its fiscal
quarters ending on and after December 31, 2019, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be less than the minimum interest coverage ratio required under any such
Incorporated Interest Coverage Ratio Provision.

 

SECTION 6.11   Sanctions. Directly or indirectly, use the proceeds of any Credit
Event, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any Sanctioned Person to the extent such
activities or business would be prohibited by Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.

 

SECTION 6.12   Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Credit Event for any purpose which would breach any Anti-Corruption Laws.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01   Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a)              any Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable and in the currency required
herein, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

 

(b)              any Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five (5) Business Days;

 

(c)              any representation or warranty made or deemed made by or on
behalf of any Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)              (i) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.03 (with respect to
any Borrower’s existence), Section 5.08 or Section 5.10, in Article VI or in
Article X or (ii) any Loan Document shall for any reason not be or shall cease
to be in full force and effect or is declared to be null and void, or any Loan
Party party thereto takes any action for the purpose of terminating, repudiating
or rescinding any Loan Document or any of its obligations thereunder;

 



62 

 

 

(e)               any Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after written notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

(f)                the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;

 

(g)               any event or condition occurs that results in any Material
Indebtedness becoming due and payable prior to its scheduled maturity or that
enables or permits, in each case, after the applicable grace period, the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, in any case, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (A)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (for
the avoidance of any doubt, Indebtedness that is repaid as a result of a
refinancing thereof permitted by Section 6.01 shall not be deemed to have been
due and payable for purposes of this clause (g)).

 

(h)              an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, and, in any such case, except if a bankruptcy is declared
(faillissement is uitgesproken) under the Dutch Bankruptcy Act
(Faillissementswet), such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i)               the Company or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)               the Company or any Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts (other than intercompany indebtedness which may be
capitalized from time to time) as they become due;

 



63 

 

 

(k)              without prejudice to the provisions of clauses (h) to (j) (each
inclusive), any of the following occurs in respect of a German Subsidiary:
(i) it is or admits to be, unable to pay its debts as they fall due
(Zahlungsunfähigkeit) within the meaning of section 17 of the German Insolvency
Code (Insolvenzordung), or it suspends (aussetzen) making payments on all or a
material part of its debts or it announces an intention to do so or commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness; or (ii) it is over-indebted (Überschuldung) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordung); or
(iii) for any of the reasons set out in section 17 through 19 (inclusive) of the
German Insolvency Code (Insolvenzordung), it files for insolvency in accordance
with the German Insolvency Code (Antrag auf Eröffnung eines Insolvenzverfahrens)
or its directors are required by law to file for insolvency; or (iv) a third
party creditor files for insolvency against it unless the petition is frivolous
or vexatious and is discharged or dismissed within 60 days of commencement or,
if earlier, the date on which it is advertised; or (v) a competent court takes
any of the actions set out in section 21 of the German Insolvency Code
(Insolvenzordung) or a competent court institutes or rejects (for reason of
insufficiency of its funds to implement such proceedings) insolvency proceedings
against it (Eröffnung des Insolvenzverfahrens);

 

(l)                 without prejudice to the provisions of clauses (h) to (j)
inclusive, any of the following occurs in respect of a Swiss Subsidiary: (i) it
is deemed unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts or insolvent
(zahlungsunfähig) under applicable law, (ii) it ceases or suspends making
payments on any of its debts or announces any intention to do so (or is so
deemed for the purposes of any law applicable to it) (Zahlungseinstellung),
(iii) by reason of actual or anticipated financial difficulties, it commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, (iv) it files a petition for the opening of bankruptcy
proceedings because of insolvency (Zahlungsunfähigkeit) pursuant to
Section 191(1) of the Swiss Federal Debt Enforcement and Bankruptcy Act
(Bundesgesetz über Schuldbetreibung und Konkurs) or such bankruptcy is declared
otherwise (Konkurseröffnung und Konkurs), or (v) its liabilities are not covered
by its assets (overindebtedness) within the meaning of art. 725 para. 2 and art.
820 para. 1 of the Swiss Federal Code of Obligations (CO) (Überschuldung); (vi)
composition with creditors (Nachlassverfahren) including in particular
moratorium (Nachlassstundung) and proceedings regarding composition agreements
(Nachlassvertrag) and emergency moratorium (Notstundung), (vii) proceedings
regarding postponement of the opening of bankruptcy; (viii) moratorium
proceedings pursuant to art. 725a or art. 820 para. 2 of the Swiss Code of
Obligations (“CO”) and notification of the judge of a capital loss or
over-indebtedness under these provisions Konkursaufschub /
Gesellschaftsrechtliches Moratorium), or (X) dissolution/liquidation (Auflösung
/ Liquidation);

 

(m)             one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied or failed to acknowledge coverage thereof) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged or unpaid for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

 

(n)               an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(o)               a Change in Control shall occur;

 

(p)              the occurrence of any “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace or cure therein provided; or

 



64 

 

 

(q)              any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
any of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Loan Party described in Sections 7.01(h) and 7.01(i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

SECTION 7.02   Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable as set forth in Section 7.01), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.21 and
Section 2.25, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
out-of-pocket fees, charges and disbursements of outside counsel to the
Administrative Agent and amounts payable under Article II) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders Bank (including reasonable and documented out-of-pocket
fees, charges and disbursements of outside counsel to the respective Lenders and
amounts payable under Article II), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and (ii) amounts owing under Banking Services Agreements
and Guaranteed Hedge Agreements, ratably among the Lenders and their Affiliates
in proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Company or as otherwise required by Law.

 



65 

 

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01   Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and neither the Company nor any other Loan Party or
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

SECTION 8.02   [Reserved.]

 

SECTION 8.03   Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 8.04   Exculpatory Provisions.

 

(a)                The Administrative Agent or the Arranger, as applicable,
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arranger, as applicable:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(iii)             shall not have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender, any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent, Arranger, or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein;

 



66 

 

 

(iv)              shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company or a Lender; and

 

(v)                shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

(b)                Neither the Administrative Agent nor any of its Related
Parties (other than any such Person’s obligations hereunder with respect to the
Disqualified Institutions in its capacity as a Lender) shall be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions of this Agreement relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(i) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

SECTION 8.05   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.06   Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 



67 

 

 

SECTION 8.07   Resignation of Administrative Agent.

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 



68 

 

 

SECTION 8.08   Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that none of the Administrative Agent nor any
Arranger has made any representation or warranty to it, and that no act by the
Administrative Agent or any Arranger hereafter taken, including any consent to,
and acceptance of any assignment or review of the affairs of any Loan Party or
any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Arranger to any Lender as to any
matter, including whether the Administrative Agent or such Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Lender represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.

 

SECTION 8.09   No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arranger or any other agent or arranger listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

SECTION 8.10   Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise.

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.12 and Section 9.07) allowed in
such judicial proceeding; and

 



69 

 

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.12 and Section 9.07.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 8.11   Guaranteed Banking Services Agreements and Guaranteed Hedge
Agreements. Except as otherwise expressly set forth herein, no Lender or any of
its Affiliate that is party to a Banking Services Agreement or Guaranteed Hedge
Agreement that obtains the benefit of the provisions of Section 7.02 or the
Subsidiary Guaranty by virtue of the provisions hereof shall have any right to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Subsidiary Guaranty (or to notice of or to consent
to any amendment, waiver or modification of the provisions hereof of or the
Subsidiary Guaranty) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents (it being understood
that Administrative Agent may take any and all action expressly specified in
Section 8.12). Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Guaranteed Obligations arising under Banking Services Agreements and Guaranteed
Hedge Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a notice of such Guaranteed Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of such Lender, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Banking Services Agreements and Guaranteed Hedge
Agreements in the case of a termination of this Agreement and the other Loan
Documents. Each Lender hereby acknowledges and agrees (including on behalf of
any of its Affiliates that may be a party to a Banking Services Agreement or
Guaranteed Hedge Agreement) that (x) obligations of the Company or any of its
Subsidiaries under any Banking Services Agreement or Guaranteed Hedge Agreement
shall be guaranteed pursuant to the Subsidiary Guaranty only until such time as
the Subsidiary Guaranty terminates pursuant to the terms thereof and (y) any
release of Guarantors and/or Designated Borrowers effected in a manner not
prohibited by this Agreement and the other Loan Documents shall not require the
consent of holders of obligations under Banking Services Agreements or
Guaranteed Hedge Agreements.

 

SECTION 8.12   Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 8.12.

 



70 

 

 

  

SECTION 8.13   Lender Representations.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that:

 

(i)                 none of the Administrative Agent or the Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 



71

 

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)                no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)                The Administrative Agent and the Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, unused fees,
arrangement fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01   Notices.

 

(a)                Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number as follows:

 

(i)                 if to any Loan Party or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.01; and

 

(ii)               if to any other Lender, to it at its address, telecopy
number, electronic mail address or telephone number set forth in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 



72

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Company may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
Except to the extent resulting from the gross negligence or willful misconduct
of the Agent Parties (as determined by final, non-appealable judgement of a
court of competent jurisdiction), in no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 



73

 

 

(d)                Change of Address, Etc. Each of the Borrowers and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

SECTION 9.02   Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Borrowing Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 9.03   Waivers; Amendments.

 

(a)                No failure or delay by the Administrative Agent or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 



74

 

 

(b)                Except pursuant to any fee letter entered into by the Company
in connection with this Agreement, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase any Commitment of
any Lender without the written consent of such Lender, (ii) reduce or forgive
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (c) or Section 7.02, in each case, in a manner that would
alter the pro rata sharing of payments or the order of priority of payments, as
the case may be, required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release the Company or all or substantially all of the
Subsidiary Guarantors from their obligations under Article X or the Subsidiary
Guaranty, as applicable, without the written consent of each Lender; provided,
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent (it being understood that any change to
Section 2.25 shall require the consent of the Administrative Agent).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

 

(c)                [Reserved.]

 

(d)                In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all Lenders
or all affected Lenders, if the consent of the Required Lenders to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Company may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (b) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued and unpaid interest thereon, accrued and unpaid fees and all other
amounts payable to it hereunder (including any amounts under Section 2.16) from
the assignee (to the extent of such outstanding principal and accrued and unpaid
interest and fees) or the Company (in the case of all other amounts), (c) such
assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.05(b), (d) such assignment does not
conflict with applicable laws, and (e) the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

(e)                Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

 



75

 

 

SECTION 9.04   Expenses; Indemnity; Damage Waiver.

 

(a)                The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
one primary counsel and one additional local counsel in each applicable
jurisdiction for the Administrative Agent and one additional counsel for all the
Lenders (other than the Administrative Agent) and one additional counsel (for
each affected class) in light of actual or potential conflicts of interest or
the availability of different claims of defenses) in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                The Borrowers shall indemnify the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (A) the gross negligence, bad
faith or willful misconduct of such Indemnitee or its affiliates or controlling
persons or any of the officers, directors, employees, agents or members of any
of the foregoing, (B) any material breach by any of them of the Loan Documents
or (C) disputes between and among Indemnitees (not arising as a result of any
act or omission by the Company or any of its Affiliates). This Section 9.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                To the extent that the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrowers’ failure to pay any such amount
shall not relieve the Borrowers of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(d)                To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) in the absence of willful misconduct, bad faith or
gross negligence (as determined by a court of competent jurisdiction in a final,
non-appealable decision). To the extent permitted by applicable law, no party
hereto shall assert, and each party hereto hereby waives, and acknowledges that
no other Person shall have, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions or any Loan or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 



76

 

 

(e)                All amounts due under this Section shall be payable not later
than fifteen (15) days after written demand therefor.

 

SECTION 9.05   Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder or under any other Loan Document
except in accordance with this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                (i) Subject to the conditions set forth in paragraph (b)(ii)
and (b)(iii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) (the “New Lender”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (for the avoidance of
doubt, no other consents shall be required):

 

(A)             the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and

 

(B)              the Administrative Agent.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)             Minimum Amounts.

 

(1)               in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment or contemporaneous assignments to related
Approved Funds (determined after giving effect to such Assignments) that equal
at least the amount specified in paragraph (b)(ii)(A)(2) of this Section in the
aggregate and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 



77

 

 

(2)               in any case not described in subsection (b)(ii)(A)(1) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material nonpublic information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

(E)              [Reserved]; and

 

(F)              in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 



78

 

 

For the purposes of this Section 9.05(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person (or any holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural persons), (b) a Defaulting Lender, its subsidiaries or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

(iii)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14(b), Section 2.16, Section 2.17 and Section 9.04) with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.05 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)              The Administrative Agent, acting for this purpose solely as a
non-fiduciary agent of each Borrower (and such agency shall be solely for tax
purposes), shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



79

 

 

(c)                (i) Subject to clause (b)(iii) of Section 9.05, any Lender
may, without the consent of any Borrower or the Administrative Agent, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.03(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14(b), Section 2.16 and Section 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(e) (it being
understood that the documentation required under Section 2.17(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.18 and Section 2.19 as if it were an assignee under
paragraph (b) of this Section.

 

(ii)               A Participant shall not be entitled to receive any greater
payment under Section 2.14(b) or Section 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Company, to comply with Section
2.17(e) as though it were a Lender (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of each Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, (i) each Lender shall be responsible for the indemnity under Section
9.04(c) without regard to the existence of any participation, and (ii) the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                Disqualified Institutions.

 

(i)                 No assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign or
grant a participation in all or a portion of its rights and obligations under
this Agreement to such Person (unless the Company has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee or Participant that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

 



80

 

 

(ii)               If any assignment is made to any Disqualified Institution
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Commitment, and/or (B) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.05), all of its interest, rights and obligations
under this Agreement and related Loan Documents to one or more Persons (other
than an Ineligible Institution) satisfying the requirements of Section 9.05(b)
that shall assume such obligations at the lesser of (1) the principal amount
thereof and (2) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Loan Documents; provided, that, (x) the Company
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.05(b), and (y) such assignment does not conflict with
applicable laws.

 

(iii)             Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (1) have the right to receive
information, reports or other materials provided to Lenders by or on behalf of
the Loan Parties, the Administrative Agent or any other Lender, (2) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(3) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (1) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (2) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (I) not to vote on such Plan
of Reorganization, (II) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (I),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (III) not to contest any
request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(II).

 

(iv)              The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender requesting the same.

 



81

 

 

(v)                Neither the Administrative Agent nor its Related Parties
(other than any such Person’s obligations hereunder with respect to the
Disqualified Institutions in its capacity as a Lender) shall be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any other Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, by any other Person to any Disqualified Institution.

 

(f)                 [Reserved.]

 

(g)                In addition to the other rights provided to Lenders under
this Section 9.05, each Lender may without consulting with or obtaining consent
from any Loan Party, at any time charge, assign or otherwise create security in
or over (whether by way of collateral or otherwise) all or any of its rights
under any Loan Document to secure obligations of that Lender including, without
limitation:

 

(i)                 any charge, assignment or other security to secure
obligations to a federal reserve or central bank; and

 

(ii)               in the case of any Lender which is a fund, any charge,
assignment or other security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

 

except that no such charge, assignment or security shall:

 

(i)                 release a Lender from any of its obligations under the Loan
Documents or substitute the beneficiary of the relevant charge, assignment or
security for the Lender as a party to any of the Loan Documents; or

 

(ii)               require any payments to be made by a Loan Party other than or
in excess of, or grant to any person any more extensive rights than, those
required to be made or granted to the relevant Lender under the Loan Documents;

 

and further provided that any such charge, assignment or other security shall
provide that, upon any enforcement thereof, any resulting assignment, transfer
or sub-participation of any such rights under the Loan Documents shall be made
in accordance with this Section 9.05.

 

SECTION 9.06   Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments and the Loan Documents have not expired or
terminated. The provisions of Section 2.14(b), Section 2.16, Section 2.17 and
Section 9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 



82

 

 

SECTION 9.07   Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, waivers and consents) shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

SECTION 9.08   Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
9.08, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 



83

 

 

SECTION 9.09   Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or their respective Affiliates, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.25 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent and the Company a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Company and the Administrative Agent in writing
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 9.10   Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 



84

 

 

(c)                WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                Waiver of Immunities. Each Loan Party, on behalf of itself
and its Subsidiaries (and its and their respective process agents), and each
such Person’s properties and revenues of any kind, hereby irrevocably agrees
that, to the extent that such Loan Party or any of its Subsidiaries or any such
Person’s properties or revenues has or may hereafter acquire any right of
immunity, whether characterized as sovereign immunity or otherwise, from any
legal proceedings, to enforce or collect upon the Obligations, including
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property or revenues from attachment prior to any entry of judgment, or from
attachment in aid of execution upon a judgment, each Loan Party, on behalf of
itself and its Subsidiaries, hereby expressly waives, to the fullest extent
permissible under applicable Law, any such immunity, and agrees not to assert
any such right or claim in any such proceeding, whether in the United States or
elsewhere. Without limiting the generality of the foregoing, each Loan Party
further agrees that the waivers set forth in this Section 9.10(e) shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976
(U.S.) and other applicable Law and are intended to be irrevocable for purposes
of the Foreign Sovereign Immunities Act of 1976 (U.S.) and such other applicable
Law.

 

SECTION 9.11   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.12   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



85

 

 

SECTION 9.13   Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) on a need to know basis to its
Affiliates, its auditors and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, in any case, other than to a
Disqualified Institution (it being understood that the DQ List may be disclosed
to any assignee or Participant, or prospective assignee or Participant, in
reliance on this clause (f) so long as such Person is not listed on such DQ
List) or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to any of the Borrowers and their obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the written consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential or otherwise requested in writing to be held confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

SECTION 9.14   USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 



86

 

 

SECTION 9.15   Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 9.16   No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arranger, and the Lenders are arm’s-length commercial transactions
between the Company, each other Loan Party, and their respective Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders and
their Affiliates, on the other hand, (B) each of the Company and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Company and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) none of the Administrative Agent, the Arranger, any Lender nor any of
their Affiliates has any obligation to the Company, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger or
any Lenders and their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.17   [Reserved.]

 

SECTION 9.18   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 



87

 

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.19   Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

(b)                As used in this Section 9.19, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



88

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

SECTION 9.20   Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 9.05 (subject to
the terms of Section 2.18(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article VII and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 2.18(c), any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to them and as authorized by the Required Lenders.

 

SECTION 9.21   Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

SECTION 9.22   ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

ARTICLE X

 

Cross-Guarantee

 

SECTION 10.01    Cross Guarantee. In order to induce the Lenders to extend
credit to the other Borrowers hereunder, but subject to the limitations set
forth in this Article X, each Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, irrespective of the
validity of the Obligations, waiving all rights of objection and defense arising
from the Obligations, the payment when and as due of the Obligations of the
other Borrowers, the other Loan Parties and their Subsidiaries (collectively,
the “Obligors”). Each Borrower further agrees that the due and punctual payment
of such Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any such
Obligation.

 



89

 

 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against any Obligor under the provisions of this Agreement,
any other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Obligor or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Obligor or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, any Guaranteed Hedge
Agreement, any Banking Services Agreement or any provision of applicable law,
decree, order or regulation of any jurisdiction purporting to prohibit the
payment by such Obligor or any other guarantor of the Obligations, of any of the
Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of such Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of such Borrower to subrogation.

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Obligor or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent or any Lender
(or any of its Affiliates) upon the insolvency, bankruptcy or reorganization of
any Obligor or otherwise (including pursuant to any settlement entered into by a
holder of Obligations in its discretion).

 



90

 

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Borrower by virtue hereof, upon the failure of any other Obligor to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Borrower hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or any Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. Each
Borrower further agrees that if payment in respect of any Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than the
Administrative Agent’s Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of the Administrative Agent
or any Lender, disadvantageous to the Administrative Agent or any Lender in any
material respect, then, at the election of the Administrative Agent, such
Borrower shall make payment of such Obligation in Dollars (based upon the
applicable Spot Rate in effect on the date of payment) at such Administrative
Agent’s Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any other Obligor arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Obligor to the Administrative Agent and the Lenders.

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 



91

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BRUKER CORPORATION,   as the Company       By:  /s/ Gerald Herman     Name:
Gerald Herman     Title: Vice President and Chief Financial Officer

 

[Signature Page to Term Loan Agreement]



 





 

 

  BANK OF AMERICA, N.A., individually as a Lender, and as Administrative Agent  
    By:  /s/ Linda E. C. Alto     Name: Linda E. C. Alto     Title: Senior Vice
President

 

[Signature Page to Term Loan Agreement]

 





 

 

  TD BANK, N.A., individually as a Lender       By:  /s/ Matthew Waszmer    
Name: Matthew Waszmer     Title: Senior Vice President

 

[Signature Page to Term Loan Agreement]

 





 

 

SCHEDULES TO TERM LOAN AGREEMENT

 

December 11, 2019

 

These schedules and all attachments hereto (each of which is incorporated herein
by this reference) constitutes the “Schedules” to that certain Term Loan
Agreement, dated as of December 11, 2019, between Bruker Corporation, the
Designated Borrowers, the Lenders and Bank of America, N.A., as Administrative
Agent (the “Term Loan Agreement”).

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules shall have the respective meanings assigned to them in the Term Loan
Agreement. These Schedules are qualified in their entirety by reference to
specific provisions of the Term Loan Agreement, and are not intended to
constitute, and shall not be construed as constituting representations or
warranties of the parties except as and to the extent provided in the Term Loan
Agreement. References to or descriptions of any document herein do not purport
to be complete and are qualified in entirety by the document itself.

 



 

 

 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender  Commitment   Applicable
Percentage  Bank of America, N.A.  $275,000,000    91.666666667% TD Bank, N.A. 
$25,000,000    8.333333333% TOTAL:  $300,000,000    100.000000000%

 



 

 

 

SCHEDULE 3.01

 

SUBSIDIARIES

 



 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor Material
Domestic
Subsidiary Bruker Energy & Supercon Technologies, Inc. Delaware, U.S.A. 100% of
common stock owned by Bruker Corporation No   Bruker AXS LLC Delaware, U.S.A.
100% of membership interests owned by Bruker Corporation Yes X Bruker BioSpin
Corporation Massachusetts, U.S.A. 100% of common stock owned by Bruker
Corporation Yes X Bruker Scientific LLC (formerly known as Bruker Optics Inc.)
Delaware, U.S.A. 100% of membership interests owned by Bruker Corporation Yes X
Bruker HTS GmbH Germany 100% of ordinary shares owned by Bruker Energy &
Supercon Technologies, Inc. No   Hydrostatic Extrusions Ltd. United Kingdom 100%
of common stock owned by Bruker Energy & Supercon Technologies, Inc. No   Bruker
OST LLC Delaware, U.S.A. 100% of membership interests owned by Bruker Energy &
Supercon Technologies, Inc. No  

 

 

 



 

 

 



 

Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor Material
Domestic
Subsidiary Bruker Advanced Supercon GmbH Germany 100% of ordinary shares owned
by Bruker HTS GmbH No   Bruker EAS GmbH Germany 100% of ordinary shares owned by
Bruker HTS GmbH No   RI Research Instruments GmbH Germany 51% of ordinary shares
owned by Bruker Energy & Supercon Technologies, Inc. No   Bruker AXS GmbH
Germany 90% of ordinary shares owned by Bruker AXS LLC and 10% of ordinary
shares owned by Bruker Corporation No   Bruker AXS Handheld Inc. Delaware,
U.S.A. 100% of common stock owned by Bruker AXS LLC No   Bruker Nano, Inc.
Arizona, United States 100% of common stock owned by Bruker AXS LLC Yes X Vutara
LLC Delaware, U.S.A. 100% of membership interests owned by Bruker Nano, Inc. No
  Anasys Instruments Corp. Delaware, U.S.A. 100% of common stock owned by Bruker
Nano, Inc. No   Bruker Austria GmbH Austria 100% of ordinary shares owned by
Bruker AXS GmbH No  

 

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Singapore Pte Ltd Singapore 100% of common stock owned by Bruker Invest
AG No   Bruker do Brasil Ltda. Brazil 100% of common stock owned by Bruker AXS
GmbH No   Bruker Mexicana S.A. de C.V. Mexico 99.99% of common stock owned by
Bruker AXS GmbH and 0.01% of common stock owned by Bruker AXS LLC No   Bruker
Polska Sp. Z.o.o. Poland 100% of membership interests owned by Bruker AXS GmbH
No   Bruker South Africa (Pty) Ltd. South Africa 100% of common stock owned by
Bruker AXS GmbH No   InCoaTec GmbH Germany 66% of ordinary shares owned by
Bruker AXS GmbH No   Bruker Nano GmbH Germany 100% of ordinary shares owned by
Bruker AXS GmbH No   JPK Instruments USA, Inc. California, U.S.A. 100% of
membership interests of common stock owned by Bruker Nano GmbH No   JPK
Instruments Limited United Kingdom 100% of common stock owned by Bruker Nano
GmbH No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Invest AG Switzerland 90% of ordinary registered shares owned by Bruker
BioSpin Corp. and 10% of ordinary registered shares owned by Bruker Corporation
No   Bruker Switzerland AG Switzerland 100% of ordinary registered shares owned
by Bruker Invest AG No   Mestrelab Research S.L. Spain 50.998% of membership
interests owned by Bruker Switzerland AG No   PMOD Technologies LLC Switzerland
100% of membership interests owned by Bruker Switzerland AG No   Agapetus GmbH
Austria 100% of ordinary shares owned by Bruker Switzerland AG No   Alicona
Imaging GmbH Austria 100% of ordinary shares owned by Agapetus GmbH No   Alicona
Corporation Delaware, U.S.A. 100% of membership interests owned by Alicona
Imaging GmbH No   Alicona GmbH Germany 100% of ordinary shares owned by Alicona
Imaging GmbH No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Alicona UK Limited United Kingdom 100% of common stock owned by Alicona Imaging
GmbH No   Alicona s.r.l. Italy 100% of membership interests owned by Alicona
Imaging GmbH No   Bruker Espanola S.A. Spain 100% of common stock owned by
Bruker Invest AG No   Bruker Japan K.K.

Japan

100% of common stock owned by Bruker Invest AG No   Bruker Korea Co. Ltd. Korea
100% of common stock owned by Bruker Invest AG No   Bruker BioSpin MRI GmbH
Germany 100% of ordinary shares owned by Bruker Invest AG No   Bruker MicroCT
N.V. (38) Belgium 99.99% of common stock owned by Bruker Invest AG and .01% of
common stock owned by Bruker Switzerland AG No   Luxendo GmbH Germany 100% of
ordinary shares owned by Bruker Invest AG No   Bruker Nederland B.V. Netherlands
100% of membership interests owned by Bruker Invest AG No   Bruker Ltd. Canada
100% of common stock owned by Bruker Invest AG No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker UK Ltd. United Kingdom 100% of common stock owned by Bruker Invest AG No
  Bruker AXS Ltd. United Kingdom 50% of common stock owned by Bruker UK Ltd. and
50% of common stock owned by Bruker Invest AG No   Bruker JV UK Ltd. United
Kingdom 100% of common stock owned by Bruker UK Ltd. No   Bruker France S.A.S.
France 100% of ordinary shares owned by Bruker Invest AG No   Bruker Belgium
S.A./N.V. Belgium 99.99% of common stock owned by Bruker Invest AG and .01% of
common stock owned by Bruker BioSpin AG No   Bruker Turkey Teknolojik Sistemler
Ticaret Ltd. Sirketi Turkey 99.74% of common stock owned by Bruker Invest AG and
.26% of common stock owned by Bruker Switzerland AG No   Bruker Italia S.r.l.
Italy 100% of membership interests owned by Bruker Invest AG No   XGLabs S.r.l.
Italy 100% of membership interests owned by Bruker Italia S.r.l. No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Portugal Unipessoal Lda.

Portugal 100% of common stock owned by Bruker Invest AG No   Bruker Scientific
Israel Ltd. Israel 100% of common stock owned by Bruker Invest AG No   Bruker
Technologies Ltd. Israel 100% of common stock owned by Bruker Scientific Israel
Ltd. No   Bruker (Beijing) Scientific Technology Co., Ltd. China 100% of common
stock owned by Bruker Singapore Pte. Ltd. No   Bruker (Malaysia) SDN BHD
Malaysia 100% of membership interests owned by Bruker Invest AG No   Bruker Ltd.
Russia 100% of common stock owned by Bruker Invest AG No   Bruker India
Scientific PVT, Ltd. India 73.59% of common stock owned by Bruker Invest AG,
6.53% of common stock owned by Bruker Daltonik GmbH and 19.88% of common stock
owned by Bruker AXS GmbH No   Bruker PTY Ltd. Australia 100% of common stock
owned by Bruker Invest AG No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Physik GmbH Germany 50.5% of ordinary shares owned by Bruker BioSpin
Corporation, 24.75% of ordinary shares owned by Bruker Daltonik GmbH and 24.75%
of ordinary shares owned by Bruker Optik GmbH No   Bruker BioSpin GmbH Germany
100% of ordinary shares owned by Bruker Physik GmbH No   Bruker Daltonik GmbH
Germany 90% of ordinary shares owned by Bruker Scientific LLC and 10% of
ordinary shares owned by Bruker Corporation No   Bruker Taiwan Co. Ltd. Taiwan
100% of common stock owned by Bruker Scientific LLC No   Bruker Daltonics Pty
Ltd. South Africa 100% of common stock owned by Bruker Scientific LLC No  
Bruker Finance B.V. Netherlands 100% of membership interests owned by Bruker
Scientific LLC No   Bruker Daltonics Ltd. United Kingdom 100% of common stock
owned by Bruker Scientific LLC No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Daltonics s.r.l. Italy 100% of membership interests owned by Bruker
Scientific LLC No   Bruker Detection Corporation Massachusetts, U.S.A. 100% of
common stock owned by Bruker Scientific LLC No   Bruker Nordic AB Sweden 100% of
membership interests wned by Bruker Scientific LLC No   Hain LifeScience GmbH
Germany 80% of ordinary shares owned by Bruker Daltonik GmbH No   Hain
LifeScience E.A. Ltd. Kenya 100% of membership interests owned by Hain
LifeScience GmbH No   Hain LifeScience Spain S.L. Spain 100% of membership
interests owned by Hain LifeScience GmbH No   Hain Lifescience Solutions (pty)
Ltd. South Africa 100% of common stock owned by Hain LifeScience GmbH No  
Biocentra AS Norway 100% of membership interests owned by Hain LifeScience GmbH
No   Hain LifeScience UK Ltd. United Kingdom 100% of common stock owned by Hain
LifeScience GmbH No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

SAS Biocentric France 100% of ordinary shares owned by Hain LifeScience GmbH No
  Hain LifeScience S.A. Pty. Ltd. South Africa 100% of common stock owned by
Hain LifeScience GmbH No   Advanced Diagnostic Solutions Pty Ltd. South Africa
50% of common stock owned by Hain LifeScience GmbH and 50% of common stock owned
by Hain LifeScience S.A. Pty. Ltd. No   Bruker Business Support Center sp.
Z.o.o. Poland 100% of membership interests owned by Bruker Finance B.V. No  
Bruker s.r.o. Czech Republic 100% of membership interests owned by Bruker
Daltonik GmbH No   Merlin Diagnostika GmbH Germany 100% of ordinary shares owned
by Bruker Daltonik GmbH No   InVivo Biotech Svs GmbH Germany 100% of
ordinary shares owned by Bruker Daltonik GmbH No   Bruker Optik GmbH Germany
100% of ordinary shares owned by Bruker Scientific LLC No  

 



 

 

 



Name of Subsidiary Jurisdiction of
Incorporation Percentage
Ownership/Class of
Equity Interest Subsidiary
Guarantor

Material
Domestic
Subsidiary 

Bruker Scientific Instruments Hong Kong Co. Ltd. China 100% of common stock
owned by Bruker Invest AG No  

 

The following is a list of options, warrants or other rights of any Person to
acquire, or obligations of the Company or any Subsidiary to issue, any shares of
any class of capital stock or other equity interests of the Company or any
Subsidiary:

 

•Pursuant to the Bruker Corporation 2001 Stock Option Plan, the Company is
authorized to grant Company directors, officers and employees up to 12,000,000
options to purchase shares of the Company’s common stock or grant restricted
shares of the Company’s common stock.

 

•Pursuant to the Bruker Corporation 2010 Incentive Compensation Plan, the
Company is authorized to grant Company directors, officers and employees up to
1,178,778 options to purchase shares of the Company’s common stock or grant
restricted shares of the Company’s common stock.

 

•Pursuant to the Bruker Corporation 2016 Incentive Compensation Plan, the
Company is authorized to grant of awards of non-qualified stock options,
incentive stock options, stock appreciation rights, restricted stock,
unrestricted stock, restricted stock units, performance shares and performance
units, as well as cash-based awards, and to issue up to 9,500,000 shares of the
Company’s common stock to Company directors, officers and employees.

 

•Pursuant to the Agreement and Plan of Merger dated as of December 6, 2016 (the
“Agreement and Plan of Merger”) by and among the Company and Active Spectrum,
Inc., the Company may be required, subject to satisfaction of certain
performance conditions set forth in the Agreement and Plan of Merger, to issue
shares of its common stock to the former stockholders of Active Spectrum, Inc.,
in an aggregate value equal to approximately $200,000.

 



 

 

 

EXHIBIT G

 

SUBSIDIARY GUARANTY

 

[see attached]

 



 

 

 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of December 11, 2019, by and among
each of the undersigned Subsidiaries (the “Initial Guarantors” and along with
any additional Subsidiaries of the Company which become parties to this Guaranty
by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”) in favor of the Administrative Agent, for the ratable benefit of
the Holders of Guaranteed Obligations (as defined below), under the Term Loan
Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Bruker Corporation, a Delaware corporation (the “Company”), certain
subsidiaries of the Company party thereto as a borrower (each a “Designated
Borrower”, and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) have entered
into a certain Term Loan Agreement dated as of December 11, 2019 (as the same
may be amended, modified, supplemented and/or restated, and as in effect from
time to time, the “Term Loan Agreement”);

 

WHEREAS, the Term Loan Agreement, among other things, provides, subject to the
terms and conditions thereof, for extensions from time to time of credit and
other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Term Loan Agreement that each of the Guarantors (constituting all of
the Subsidiaries of the Company required to execute this Guaranty pursuant to
the Term Loan Agreement, including pursuant to Section 5.10 of the Term Loan
Agreement) execute and deliver this Guaranty, whereby each of the Guarantors
shall guarantee the payment when due of all Obligations; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Term Loan Agreement, each of the Guarantors is willing to guarantee the
Obligations as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.      Definitions. Terms defined in the Term Loan Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

SECTION 2.      Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan) that:

 

(A)             It is a corporation, partnership, limited liability company or
other corporate entity duly and properly incorporated or organized, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation,
organization or formation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except to the
extent that the failure to have such authority could not reasonably be expected
to have a Material Adverse Effect.

 



 

 

 

(B)              It (to the extent applicable) has the requisite power and
authority and legal right and/or has taken all necessary corporate or other
action to execute and deliver this Guaranty and to perform its respective
obligations hereunder. The execution and delivery by each Guarantor of this
Guaranty and the performance by each of its obligations hereunder have been duly
authorized by proper proceedings, and this Guaranty constitutes a legal, valid
and binding obligation of such Guarantor, respectively, enforceable against such
Guarantor, respectively, in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, capital maintenance requirements or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(C)              Neither the execution and delivery by it of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) (a) violate any order of any
Governmental Authority, (b) violate in any material respect any applicable law
or regulation, or (c) contravene its articles or certificate of incorporation
(or equivalent charter documents), limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, (ii) conflict in any material respect with, or constitute a material default
under any indenture, instrument or other agreement binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment (other than a payment contemplated by the Loan Documents) to
be made by the Company or any of its Subsidiaries or (iii) result in the
creation or imposition of any Lien on any assets of the Company or any of its
Subsidiaries (except as provided in the Loan Documents). No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by it, is required to be obtained by it in connection with
the execution, delivery and performance by it of, or the legality, validity,
binding effect or enforceability against it of, this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Term Loan Agreement or any
amount payable under the Term Loan Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Term Loan Agreement.

 

SECTION 3.      Guaranty. Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as a surety, irrespective of the validity of the
Obligations, waiving all rights of objection and defense arising from the
Obligations, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Term Loan Agreement, (ii) all obligations of any
Borrower or any Subsidiary owing to any Lender or any affiliate of any Lender
under any Guaranteed Hedge Agreement or Banking Services Agreement, (iv) all
other amounts payable by any Borrower or any of its Subsidiaries under the Term
Loan Agreement, any Guaranteed Hedge Agreement, any Banking Services Agreement
and the other Loan Documents and (v) the punctual and faithful performance,
keeping, observance, and fulfillment by any Borrower or any other Loan Party of
all of the agreements, conditions, covenants, and obligations of such Loan Party
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations”). Upon (x) the failure by any Loan Party or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Term Loan Agreement, any Guaranteed Hedge Agreement, any
Banking Services Agreement or the relevant Loan Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

 



 

 

 

Notwithstanding any limitation on liability set forth herein to the contrary, if
the Guaranteed Obligations are made subject to a debt restructuring arrangement
between a country and its creditors or creditors of persons or entities of such
country, and as a result thereof any Holder of Guaranteed Obligations and other
credit facilities to such country, persons or entities of such country, shall
agree to provide any new credit facilities, each Guarantor shall fund (and be
the beneficial owner of) that amount of such new credit facilities which is
calculated by (i) dividing the face value of such Guaranteed Obligations by the
aggregate amount of the Holder of Guaranteed Obligations’ credit facilities made
part of the restructuring arrangement and (ii) multiplying the result by the
amount of such new credit facilities. Each Guarantor agrees to execute and
deliver such documents and take such actions as may reasonably be requested by
the Administrative Agent to effect the purposes of this paragraph. Each Holder
of Guaranteed Obligations agrees to provide each Guarantor with copies of the
relevant documents governing its participation in the restructuring arrangement
and new credit facilities and shall provide such Guarantor with the basis on
which it has calculated such Guarantor’s portion of such new credit facilities,
which calculations shall be conclusive absent manifest error.

 

SECTION 4.      Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)             any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 



 

 

 

(B)              any modification or amendment of or supplement to the Term Loan
Agreement, any other Loan Document, any Guaranteed Hedge Agreement or any
Banking Services Agreement, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations;

 

(C)              any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(D)             any change in the corporate, partnership or other existence,
structure or ownership of any Borrower, any other Loan Party, any Subsidiary or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any such
Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Person of any of the Guaranteed Obligations;

 

(E)              the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other Loan Party, any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed Obligations or any other Person,
whether in connection herewith or in connection with any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(F)              the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower, any other Loan Party, any Subsidiary or any
other guarantor of any of the Guaranteed Obligations, for any reason related to
the Term Loan Agreement, any Guaranteed Hedge Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower, other Loan Party, Subsidiary or other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 

(G)             the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(H)             the election by, or on behalf of, any one or more of the Holders
of Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 



 

 

 

(I)                any borrowing or grant of a security interest by any
Borrower, any other Loan Party or any Subsidiary, as debtor-in-possession, under
Section 364 of the Bankruptcy Code;

 

(J)                the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the claims of the Holders of Guaranteed Obligations or
the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)             the failure of any Person to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(L)              any other act or omission to act or delay of any kind by any
Borrower, any other Loan Party, any Subsidiary or any other guarantor of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder except as provided in Section
5.

 

Without limiting the foregoing, each Guarantor consents and agrees that any
Holder of the Guaranteed Obligations may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Holder of the Guaranteed Obligations in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

SECTION 5.      Continuing Guaranty; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments under the Term Loan Agreement shall have terminated. If at
any time any payment of the principal of or interest on any Guaranteed
Obligation, including any Loan or any other amount payable by any Borrower, any
Subsidiary or any other party under the Term Loan Agreement, any Guaranteed
Hedge Agreement, any Banking Services Agreement or any other Loan Document
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Loan Party, any Subsidiary or otherwise
(including pursuant to any settlement entered into by a Holder of Guaranteed
Obligations in its discretion), each of the Guarantors’ obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time. The parties hereto acknowledge and agree that
each of the Guaranteed Obligations shall be due and payable in the same currency
as such Guaranteed Obligation is denominated but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result that such currency (the “Original Currency”) no longer exists or the
relevant Guarantor is not able to make payment in such Original Currency, then
all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations. The obligations hereunder shall not be
affected by any acts of any legislative body or governmental authority affecting
the Loan Parties, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of any Loan Party’s property, or by economic, political,
regulatory or other events in the countries where a Loan Party is located. The
provisions of this Section 5 shall survive the termination of this Guaranty and
the repayment in full of the Guaranteed Obligations and the termination of the
Aggregate Commitments.

 



 

 

 

SECTION 6.      General Waivers; Additional Waivers.

 

(A)             General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Borrower, any other Loan
Party, any Subsidiary or any other guarantor of the Guaranteed Obligations, or
any other Person.

 

(B)              Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)                 any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)              (a) notice of acceptance hereof; (b) notice of any loans or
other financial accommodations made or extended under the Loan Documents, the
Guaranteed Hedge Agreements or the Banking Services Agreements or the creation
or existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or any
other Person or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 



 

 

 

(iii)            its right, if any, to require the Administrative Agent and the
other Holders of Guaranteed Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral security provided by the Loan Parties, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and paid in full in
cash) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)             (a) any rights to assert against the Administrative Agent and
the other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and paid in full in cash), and any right such Guarantor
has to be exonerated, arising by reason of: the impairment or suspension of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the other Holders of Guaranteed Obligations of the Guaranteed
Obligations; any discharge of the other Guarantors’ obligations to the
Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and (d) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)               any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.

 

Notwithstanding anything to the contrary set forth in this Guaranty and subject
to Section 7 below, no Guarantor shall waive any rights it may have (in
particular but not limited to any right for reimbursement and/or indemnity)
against any of its direct or indirect shareholders.

 



 

 

 

SECTION 7.      Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)             Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations or the Administrative Agent now have or may
hereafter have against any Borrower, any other Loan Party, any Subsidiary, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and (iii) waive any benefit of, and any right to participate
in, any security or collateral given to the Holders of Guaranteed Obligations
and the Administrative Agent to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (i) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (ii) waives any and
all defenses available to a surety, guarantor or accommodation co-obligor, in
each case, until the Guaranteed Obligations are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

 



 

 

 

(B)              Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against any Borrower or any
other Loan Party hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, as long as no
Event of Default has occurred and is continuing, such Guarantor may receive
payments of principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document, any Guaranteed Hedge Agreement or any Banking Services
Agreement have been terminated. If all or any part of the assets of any Obligor,
or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor hereby appoints the Administrative Agent the true and lawful
attorney-in-fact of such Guarantor solely for the purpose of carrying out the
foregoing provisions of this Guaranty and taking any action and executing any
instrument that the Administrative Agent reasonably may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest and shall terminate upon the indefeasible payment
in full in cash of the Guaranteed Obligations and the termination of Aggregate
Commitments and the Loan Documents and all financing arrangements pursuant to
any Loan Document, any Guaranteed Hedge Agreement or any Banking Services
Agreement. Each Guarantor agrees that until the Guaranteed Obligations (other
than the contingent indemnity obligations) have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document among any
Borrower and the Holders of Guaranteed Obligations have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent or another Guarantor) any claim any such Guarantor has or may have against
any Obligor.

 

(C)              The provisions of this Section 7 shall survive the termination
of this Guaranty and the repayment in full of the Guaranteed Obligations and the
termination of the Aggregate Commitments.

 



 

 

 

SECTION 8.      Contribution with Respect to Guaranteed Obligations.

 

(A)             To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Aggregate Commitments and the Loan Documents,
the Guaranteed Hedge Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(D)             The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.

 

(E)              The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Aggregate Commitments and the Loan Documents, the Guaranteed Hedge
Agreements and the Banking Services Agreements.

 

SECTION 9.      Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 



 

 

 

SECTION 10.  Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or other Person under the Term Loan
Agreement, any Guaranteed Hedge Agreement, any Banking Services Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of such Borrower or other Person, all such amounts otherwise subject to
acceleration under the terms of the Term Loan Agreement, any Guaranteed Hedge
Agreement, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

 

SECTION 11.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Term Loan Agreement with respect to the Administrative Agent at its notice
address therein and with respect to any Guarantor, in care of the Company at the
address, facsimile number, electronic mail address or telephone number of the
Company set forth in the Term Loan Agreement or such other address, facsimile
number, electronic mail address or telephone number as such party may hereafter
specify for such purpose by notice to the Administrative Agent in accordance
with the provisions of such Section 9.01 of the Term Loan Agreement.

 

SECTION 12.  No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Term Loan Agreement, any Guaranteed Hedge
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.  Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Term Loan Agreement, any Guaranteed Hedge Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

 

SECTION 14.  Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Term Loan Agreement.

 

SECTION 15.  GOVERNING LAW. THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 



 

 

 

SECTION 16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

(A)             CONSENT TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(B)              EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(C)              EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS GUARANTY WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 



 

 

 

(D)             WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(E)              Each Guarantor, on behalf of itself and its Subsidiaries (and
its and their respective process agents), and each such Person’s properties and
revenues of any kind, hereby irrevocably agrees that, to the extent that such
Person or any of its Subsidiaries or any such Person’s properties or revenues
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, to enforce or
collect upon the Guaranteed Obligations, including immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and immunity of any of its property or
revenues from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, each Guarantor, on behalf of itself and its
Subsidiaries, hereby expressly waives, to the fullest extent permissible under
applicable Law, any such immunity, and agrees not to assert any such right or
claim in any such proceeding, whether in the United States or elsewhere. Without
limiting the generality of the foregoing, each Loan Party further agrees that
the waivers set forth in this Section 16(E) shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 (U.S.) and other
applicable Law and are intended to be irrevocable for purposes of the Foreign
Sovereign Immunities Act of 1976 (U.S.) and such other applicable Law.

 

SECTION 17.  No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 18.  Taxes, Expenses of Enforcement, etc.

 

(A)             Taxes.

 

(i)                 All payments by any Guarantor to or for the account of any
Lender, the Administrative Agent or any other Holder of Guaranteed Obligations
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all Taxes and shall, for the avoidance of doubt,
be subject to the applicable provisions of the Term Loan Agreement, including,
but not limited to, Section 2.17 thereof. If any Guarantor shall be required by
law to deduct any Indemnified Taxes or Other Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender, the
Administrative Agent or any other Holder of Guaranteed Obligations, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 18(A)) such Lender, the Administrative Agent or any other Holder of
Guaranteed Obligations (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) such Guarantor
shall make such deductions, (c) such Guarantor shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d)
such Guarantor shall furnish to the Administrative Agent a copy of a receipt
evidencing payment thereof as soon as practicable after such payment is made.

 



 

 

 

(ii)              In addition, the Guarantors hereby agree to pay any present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes and any other excise or property Taxes, charges or similar levies which
arise from any payment made hereunder or under any other Loan Document or from
the execution or delivery of, or otherwise with respect to, this Guaranty or any
other Loan Document (“Other Taxes”). For the avoidance of doubt, each applicable
Guarantor shall be entitled to deduct and withhold from any payment under this
Guaranty the amount of any Excluded Taxes required to be deducted and withheld
under applicable law.

 

(iii)            The Guarantors hereby agree to indemnify the Administrative
Agent, each Lender and any other Holder of Guaranteed Obligations for the full
amount of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed on amounts payable under this Section
18(A)) paid or payable by, or required to be deducted or withheld from any
payment to, the Administrative Agent, such Lender or such other Holder of
Guaranteed Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Guarantor by any Lender, the Administrative
Agent or any other Holder of Guaranteed Obligations shall be conclusive absent
manifest error. Payments due under this indemnification shall be made within ten
(10) days of the date the Administrative Agent, such Lender or such other Holder
of Guaranteed Obligations makes written demand therefor.

 

(iv)             By accepting the benefits hereof, each Foreign Lender agrees
that it will comply with Section 2.17(e) of the Term Loan Agreement.

 

(v)               The provisions of this Section 18(A) shall survive the
termination of this Guaranty and the repayment in full of the Guaranteed
Obligations and the termination of the Aggregate Commitments.

 

(B)              Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of outside counsel for the Administrative Agent
and the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 



 

 

 

SECTION 19.  Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with
the terms of the Term Loan Agreement toward the payment of all or any part of
the Guaranteed Obligations then due and payable (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Administrative
Agent to any Guarantor, and (ii) any moneys, credits or other property belonging
to any Guarantor, at any time held by or coming into the possession of such
Holder of Guaranteed Obligations (including the Administrative Agent) or any of
their respective affiliates.

 

SECTION 20.  Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers,
the other Loan Parties, the Subsidiaries and any and all endorsers and/or other
Guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Holders of Guaranteed Obligations (including the
Administrative Agent) shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Holder of Guaranteed Obligations (including the
Administrative Agent), in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Holder of
Guaranteed Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Guaranteed
Obligations (including the Administrative Agent), pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 21.  Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.  Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.  Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 



 

 

 

SECTION 24.   Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of each Guarantor in respect of any sum due to any Holder of Guaranteed
Obligations hereunder shall, notwithstanding any judgment in a currency other
than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Holder of Guaranteed Obligations of any
sum adjudged to be so due in such other currency such Holder of Guaranteed
Obligations may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Holder of Guaranteed Obligations, as the case may be, in the specified currency,
each Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Guaranteed Obligations against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Holder
of Guaranteed Obligations in the specified currency and (b) any amounts shared
with other Holders of Guaranteed Obligations as a result of allocations of such
excess as a disproportionate payment to such Person under Section 2.18 of the
Credit Agreement, such Holder of Guaranteed Obligations agrees to remit such
excess to such Guarantor.

 

SECTION 25.   Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 25 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1(a)(18)(A)(v)(II) of
the Commodity Exchange Act.

 





 

 

SECTION 26.   Acknowledgement Regarding Any Supported QFCs. To the extent that
this Guaranty provides support for any Swap Contract or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd- Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that this Guaranty and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

 

(A)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Guaranty that
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Guaranty were governed by the laws of the
United States or a state of the United States.

 

(B)              As used in this Section 26, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 





 

 

SECTION 27.   Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Remainder of Page Intentionally Blank.

 





 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  Bruker Scientific LLC       By /s/ Kristin Caplice     Name: Kristin Caplice  
  Title: Manager       Bruker BioSpin Corporation       By /s/ Gerald Herman    
Name: Gerald Herman     Title: Assistant Treasurer       Bruker AXS LLC       By
/s/ Gerald Herman     Name: Gerald Herman     Title: Manager       Bruker Nano,
Inc.       By /s/ Gerald Herman     Name: Gerald Herman     Title: Treasurer

 



[Signature Page to Guaranty]



 





 

 

Acknowledged and Agreed

As of the date first written above:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: /s/ Anthony W. Kell     Name: Anthony W. Kell     Title: Vice President  

 





 

 

ANNEX I

 

SUPPLEMENT TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of
December 11, 2019, by and among, initially, Bruker Nano, Inc., an Arizona
corporation, Bruker AXS LLC, a Delaware limited liability company, Bruker
Scientific LLC, a Delaware limited liability company and Bruker BioSpin
Corporation, a Massachusetts corporation (collectively, the “Initial Guarantors”
and along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Term Loan Agreement. Capitalized terms used herein and
not defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (a) agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto and (b) hereby unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as a surety, irrespective of the validity of the Obligations,
waiving all rights of objection and defense arising from the Obligations, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Guaranteed Obligations. By its execution
below, the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.

 

THIS SUPPLEMENT TO GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT TO GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

THE PROVISIONS SET FORTH IN SECTION 16 OF THE GUARANTY ARE INCORPORATED HEREIN
BY REFERENCE, MUTATIS MUTANDIS.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this [______] day of [________], 20[___].

 

  [NAME OF NEW GUARANTOR]       By:   Its:                  

 





 